Exhibit 10.1

 

CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S.
SECURITIES AND EXCHANGE COMMISSION.  THE OMITTED INFORMATION, WHICH APPEARS ON
21 PAGES OF THIS EXHIBIT AND HAS BEEN IDENTIFIED WITH THE SYMBOL “****,” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

 

United Contract No. 163798

 

 

United Express® Agreement

 

between

 

United Air Lines, Inc.

 

and

 

SkyWest Airlines, Inc.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

TITLE

 

 

 

 

 

I.

DEFINITIONS

 

 

 

II.

SCOPE, TERM, AND CONDITIONS

 

 

 

 

A.

SCOPE

 

 

 

 

B.

TERM

 

 

 

 

C.

CONDITIONS

 

 

 

 

D.

BANKRUPTCY PROVISION FOR SKYWEST UNITED EXPRESS AGREEMENT

 

 

 

III.

SUPPORT SERVICES AND FACILITIES

 

 

 

 

A.

GENERAL

 

 

 

 

B.

SPECIAL SUPPORT SERVICES

 

 

 

 

C.

COMMUNICATIONS

 

 

 

 

D.

RESERVATIONS

 

 

 

 

E.

OPERATIONS

 

 

 

 

F.

STATION SUPPORT SERVICES

 

 

 

 

G.

TARIFFS AND SCHEDULE PUBLICATION

 

 

 

 

H.

SALES SETTLEMENT

 

 

 

 

I.

ADVERTISING AND PROMOTIONS

 

 

 

 

J.

AUTOMATION

 

 

 

 

K.

OTHER SUPPLIES

 

 

 

 

L.

CONTRACTOR ASSISTANCE

 

 

 

IV.

AIR SERVICES TO BE PROVIDED BY CONTRACTOR

 

 

 

 

A.

AIRCRAFT TO BE USED

 

 

 

 

B.

SCHEDULES AND CHARTERS TO BE OPERATED BY CONTRACTOR

 

 

 

 

C.

INVENTORY

 

 

 

 

D.

FLIGHT CREWS TO BE USED

 

i

--------------------------------------------------------------------------------


 

 

E.

INFLIGHT SALES

 

 

 

V

OPERATING RESTRICTIONS

 

 

 

 

A.

UNITED EXPRESS OPERATIONS ONLY

 

 

 

 

B.

NO OPERATION OUTSIDE AGREEMENT

 

 

 

 

C.

SEVERABILITY AND REMEDY

 

 

 

VI.

LICENSE

 

 

 

 

A.

GRANT OF LICENSE

 

 

 

 

B.

TERMS AND CONDITIONS GOVERNING LICENSE

 

 

 

 

C.

INFRINGEMENT

 

 

 

VII.

ADDITIONAL UNDERTAKINGS

 

 

 

 

A.

BULK PURCHASES

 

 

 

 

B.

FUEL

 

 

 

 

C.

PURCHASE BY UNITED OF PASS THROUGH COST ITEMS

 

 

 

 

D.

UNIFORMS

 

 

 

 

E.

PASSES AND REDUCED RATE TRAVEL

 

 

 

 

F.

SIGNAGE

 

 

 

 

G.

ENVIRONMENTAL

 

 

 

VIII.

RATES PAYABLE TO CONTRACTOR

 

 

 

 

A.

RATES

 

 

 

 

B.

MARKUP

 

 

 

 

C.

OPERATING GOALS

 

 

 

 

D.

WIRE TRANSFER AND RECONCILIATION

 

 

 

IX.

FEES PAYABLE TO UNITED

 

 

 

 

A.

RETROACTIVITY PAYMENTS

 

 

 

 

B.

PROGRAM FEES

 

 

 

 

C.

PAYMENT

 

ii

--------------------------------------------------------------------------------


 

 

D.

ADDITIONAL PERSONNEL

 

 

 

 

E.

GOVERNMENT ASSISTANCE

 

 

 

X.

MAINTENANCE AND FUELING

 

 

 

XI.

U.S. MAIL

 

 

 

XII.

INSURANCE

 

 

 

 

A.

INSURANCE TYPES

 

 

 

 

B.

30-DAY NOTICE

 

 

 

 

C.

ALTERATIONS

 

 

 

 

D.

FAILURE TO MAINTAIN INSURANCE

 

 

 

XIII.

LIABILITY AND INDEMNIFICATION

 

 

 

 

A.

EMPLOYER’S LIABILITY AND WORKERS’ COMPENSATION

 

 

 

 

B.

INDEMNIFICATION BY CONTRACTOR

 

 

 

 

C.

INDEMNIFICATION BY UNITED

 

 

 

 

D.

CONTRACTOR’S SUPPLIES LIABILITY

 

 

 

 

E.

INDEMNITY FOR INFORMATION

 

 

 

 

F.

UNITED DEFINITIONS

 

 

 

XIV.

REPORTS

 

 

 

 

A.

CLOSE-OUT ENTRIES

 

 

 

 

B.

BOARDING INFORMATION

 

 

 

 

C.

OPERATING PERFORMANCE

 

 

 

 

D.

INSPECTION

 

 

 

 

E.

FINANCIAL STATEMENTS

 

 

 

 

F.

BENCHMARKING

 

 

 

 

G.

GOVERNMENT FILINGS

 

 

 

 

H.

COPY OF GOVERNMENT REPORTS

 

iii

--------------------------------------------------------------------------------


 

XV.

INDEPENDENT CONTRACTORS AND UNAUTHORIZED OBLIGATIONS

 

 

 

 

A.

INDEPENDENT CONTRACTORS

 

 

 

 

B.

EMPLOYEES

 

 

 

 

C.

UNAUTHORIZED OBLIGATIONS

 

 

 

 

D.

CONTRACTOR OPERATED FLIGHTS

 

 

 

XVI.

DEFAULT AND TERMINATION

 

 

 

 

A.

OPERATIONS DEFAULT

 

 

 

 

B.

COVENANT DEFAULT

 

 

 

 

C.

DEFAULT BY CONTRACTOR

 

 

 

 

D.

SIMILAR AGREEMENTS

 

 

 

 

E.

NON-COMPLIANCE WITH STANDARDS

 

 

 

 

F.

CONSEQUENCES OF TERMINATION

 

 

 

 

G.

UNITED’S LIQUIDATED DAMAGES

 

 

 

 

H.

RESTRICTED ACTIONS

 

 

 

 

I.

CALL OPTION

 

 

 

XVII.

ASSIGNMENT, MERGER AND ACQUISITION

 

 

 

 

A.

ASSIGNMENT

 

 

 

 

B.

MERGER

 

 

 

 

C.

ACQUISITION

 

 

 

XVIII.

CHANGE OF LAW

 

 

 

XIX.

TAXES, PERMITS AND LICENSES

 

 

 

 

A.

TRANSACTION TAXES

 

 

 

 

B.

PAYROLL TAXES

 

 

 

 

C.

PERMITS AND LICENSES

 

 

 

XX.

REVIEW

 

 

 

XXI.

JURISDICTION

 

iv

--------------------------------------------------------------------------------


 

XXII.

NOTICES

 

 

XXIII.

APPROVALS AND WAIVERS

 

 

XXIV.

GOVERNING LAW

 

 

XXV.

CUMULATIVE REMEDIES

 

 

XXVI.

FORCE MAJEURE

 

 

 

A.

FORCE MAJEURE

 

 

 

 

B.

EFFECT ON MARKUP

 

 

XXVII.

SEVERABILITY AND CONSTRUCTION

 

 

XXVIII.

ACKNOWLEDGMENT

 

 

XXIX.

CONFIDENTIALITY

 

 

XXX.

RELATED AND THIRD PARTY AGREEMENTS

 

 

XXXI.

ENTIRE AGREEMENT

 

 

XXXII.

REFERENCES TO TIME PERIODS

 

 

XXXIII.

SIGNATURE

 

 

APPENDIX A

 

APPENDIX B

 

APPENDIX C

 

APPENDIX D

 

APPENDIX E

 

APPENDIX F

 

APPENDIX G

 

APPENDIX H

 

APPENDIX I

 

APPENDIX J

 

APPENDIX K

 

APPENDIX L

 

APPENDIX M

 

v

--------------------------------------------------------------------------------


 

UNITED EXPRESSÒ AGREEMENT

 

This Agreement, dated as of July 31, 2003, is between UNITED AIR LINES, INC., a
Delaware corporation, with its worldwide headquarters located at 1200 E.
Algonquin Road, Elk Grove Township, IL 60007 (“United”), and SkyWest Airlines ,
Inc., a Utah  corporation, having its principal mailing address at 444 S. River
Rd., St. George, Utah 84790 (“Contractor”).

 

WITNESSETH:

 

WHEREAS, United holds a Certificate of Public Convenience and necessity issued
pursuant to the Federal Aviation Act of 1958 authorizing United to engage in air
transportation of persons, property and mail, and is a major airline providing
scheduled air service in both national and international markets;

 

WHEREAS, Contractor is an air carrier holding a Certificate of Public
Convenience and necessity issued pursuant to the Federal Aviation Act of 1958
authorizing it to engage in air transportation of persons and property and
provides high frequency, short-haul scheduled service in particular regions;

 

WHEREAS, Contractor is willing to cause one or more of its wholly-owned
subsidiaries to perform service on behalf of United;

 

WHEREAS, United owns various trademarks, service marks, trade names, logos,
emblems, uniform designs and distinctive exterior and interior color decor and
patterns for its aircraft, including, but not limited to, the service mark
United Express (hereinafter referred to individually and collectively as “United
Marks” or “Marks”);

 

WHEREAS, United has entered into agreements with several regional carriers to
provide air transportation services under the United Express Mark for city pairs
where it is generally uneconomical for United to operate such services;

 

WHEREAS, United will provide Contractor, pursuant to the terms of this
Agreement, a non-exclusive license to use one or more of the United Marks in
connection with Contractor’s United Express Services.

 

NOW, THEREFORE, in consideration of the foregoing premises, mutual covenants and
obligations hereinafter contained, the parties agree as follows:

 

I.                                         DEFINITIONS

 

A.            “Aircraft Used in United Express Service”

 

means the type and amount of aircraft set forth in Appendix B that are used by
Contractor in delivering Contractor’s United Express Services.

 

B.            “Apollo Services”

 

means the computerized Apollo Reservations and Ticketing Service (or any similar
or substitute service offered by or on behalf of United), which performs flight,
hotel, rental car and other travel related services, reservations and ticket
issuance functions.

 

1

--------------------------------------------------------------------------------


 

C.            “Carrier Controlled Costs”

 

means non-station carrier controlled costs and station carrier controlled costs,
both as defined on Appendix E.

 

D.            “Contractor Location”

 

means any airport terminal facility where Contractor provides Contractor’s
United Express Services pursuant to this Agreement and Contractor, but not
United, has employees stationed (including any terminal facility where
Contractor provides Contractor’s United Express Services pursuant to this
Agreement that is different from the terminal facility from which United
operates in the same airport).

 

E.              “Contractor’s United Express Services”

 

means the services or operations provided and maintained by Contractor or its
affiliates in connection with providing scheduled air transportation service as
a United Express Carrier and related ground and other services to United and its
affiliates pursuant to the terms of this Agreement (including, without
limitation, the services required under Article IV).

 

F.              “Current Aircraft”

 

means for CRJ-200s, those thirty five (35) aircraft with the oldest lease dates,
which were in the Contractor’s United fleet as of approximately April, 2004 and
for Turboprops, all aircraft in Contractor’s United fleet as of the Effective
Date, as set forth in Appendix B.

 

G.            “Default”

 

means, individually or collectively, a Section A Default, a Section B Default, a
Section C Default, a Section D Default, or a Section E Default, each as defined
in Article XVI.

 

H.            “Designated Personnel”

 

means all of Contractor’s employees who provide Contractor’s United Express
Services in job classifications requiring direct public contact, including
without limitation, all  customer service, ramp service, pilots, and flight
attendants.

 

I.                 “Effective Date”

 

means January 1, 2003.

 

J.              “Environmental Laws”

 

means all federal, state, local and foreign laws and regulations, and airport
rules, regulations and policies relating to pollution or the environment,
including, without limitation, laws,  regulations and rules relating to
emissions to the air, discharges to surface and subsurface waters, safe drinking
water, the storage, release, disposal, transport or handling of chemicals,
pollutants, contaminants, wastes, hazardous substances, petroleum and petroleum
products, and aircraft noise, vibration, exhaust and overflight.

 

2

--------------------------------------------------------------------------------


 

K.            “Growth Aircraft”

 

means those types and amounts of aircraft that are added to Contractor’s
Aircraft Used in United Express Service starting in May 2003., as set forth in
Appendix B.

 

L.             “Ground Handling”

 

means providing services in accordance with United Express Service Standards
relating to one or more of the following: (1) customer service ticket counter,
(2) customer service gates (3) ground handling ramp, including mail and freight,
(4) receipt and dispatch.

 

M.          “Joint Location”

 

means any airport terminal where Contractor’s United Express Services are
provided and both United and Contractor have employees stationed.

 

N.            “Marks” or “United Marks”

 

shall have the meaning set forth in the recitals of this Agreement.

 

O.           “Pass Through Costs”

 

means non-station pass-through costs and station pass-through costs, both as
defined on
Appendix E.

 

P.             “Point to Point Aircraft”

 

means turboprop aircraft operated by Contractor that fly between the Point to
Point City Pairs set forth in Appendix L and as mutually agreed by both parties
according to Article IV.A.1.a.iv.

 

Q.           “Program Fees”

 

shall have the meaning set forth in Article IX

 

R.            “United Rates”

 

shall have the meanings set forth in Article VIII

 

S.             “Related Agreements”

 

shall have the meaning set forth in Article XXX

 

T.             “Revenue Passenger”

 

means each passenger traveling on aircraft operated by Contractor in connection
with Contractor’s United Express Services who holds a ticket (electronic or
otherwise), flight coupon, voucher or other form of document that (i) entitles
that passenger to board an aircraft of Contractor and (ii) is issued pursuant to
or in connection with a published or unpublished fare.  Passengers traveling on
a purchased ticket (including ID50 airline industry reduced rate tickets),
wholesaler voucher, or voucher issued as denied boarding compensation, shall be
considered to be Revenue Passengers.  In addition, each passenger traveling on a
free ticket as (or as part of) a Mileage PlusÒ award or a free ticket issued in
conjunction with a two-for-one fare or other similar fare established by United,
shall be considered  a Revenue

 

3

--------------------------------------------------------------------------------


 

Passenger.  A passenger traveling on any other type of free or service
charge-based ticket, including, but not limited to, a site inspection ticket, or
wholesaler compensation ticket, any travel agent or wholesaler traveling on a
positive space or space available ticket, and any employee of United, Contractor
or any other carrier traveling on either a positive space or space available
ticket, shall not be considered a Revenue Passenger.   Each Revenue Passenger
shall be considered when calculating any monthly incentive payment.

 

U.             “Supplemental Aircraft” or “Supplemental Growth Aircraft”

 

means those CRJ-200 aircraft newly added to Contractor’s Aircraft Used in United
Express starting in December 2003

 

V.            “Support Services”

 

means those activities set forth in Article III which are related to the
operation of airline services except during flight.

 

W.        “Termination Date”

 

shall mean, with respect to the Article II specified aircraft types and ground
operations, the applicable expiration, removal, or cancellation dates set forth
in Article II.

 

X.            “United Express Carrier”

 

means an air carrier that has been contractually given a non-exclusive license
to use one or more of the  United Marks in connection with providing air
transportation service to United pursuant to an agreement between United and
such air carrier.

 

Y.             “United Express Best Practice Operating Performance”

 

means for each of the four operating metrics outlined in Article VIII Paragraph
C, the straight average of the twelve operating performance metrics generated by
taking the best performing metric of all United Express Carriers in each month
over a calendar year (whether the number be the highest or lowest) .

 

Z.             “United Express Service Standards” or “Service Standards”

 

means the procedures prescribed by United that describe United’s approved
standards, policies, requirements and procedures for various activities relating
to the provision of air transportation services.   These Service Standards are
provided in Appendix I.

 

AA. “United Location”

 

means any airport terminal facility where Contractor and United both have
operations and United, but not Contractor, has employees stationed.

 

4

--------------------------------------------------------------------------------


 

BB.   “United’s Actual Cost”

 

means any and all costs  and expenses actually incurred by United, not including
any markup by United, any allocation of administrative or overhead expenses, 
and any administrative service charge imposed by United.

 

II.                                     SCOPE, TERM, AND CONDITIONS

 

A.            SCOPE

 

The scope of this Agreement extends to Contractor’s United Express Services
between the city pairs authorized by United from time to time using the type and
amount of Contractor’s aircraft that are authorized by United from time to time.

 

B.            TERM

 

This Agreement is effective as of the Effective Date and shall terminate with
respect to the  particular aircraft and number of aircraft, and Ground Handling
for those respective aircraft, as set forth below:

 

1.               Regional Jets Term.  Regional Jet (“RJ”) Current Aircraft and
RJ Growth Aircraft, including any options thereon executed by United, will be
divided into three (3) tranches of 28, 28 and 29 aircraft, respectively (“RJ
Tranches”).  The term of this Agreement for (a) the first RJ Tranche, which
shall consist of the 28 RJ aircraft having the earliest lease expiration dates,
will expire ****, (b) the second RJ Tranche of 28 RJ aircraft will expire on
****, and (c) the third RJ Tranche, which shall consist of the 29 RJ aircraft
having the latest lease expiration dates, will expire on ****.  Upon expiration
of this Agreement for each RJ Tranche, and if United and Contractor do not
thereupon extend the term of this Agreement  for such RJ Tranche, then ramp down
of the aircraft for such RJ Tranche out of the terms and conditions of this
Agreement will take place gradually over the one year following termination, in
equal increments of aircraft in the RJ aircraft tranche per month.

 

2.               TurboProps Term.  Subject to the following provisos of this
paragraph, this Agreement shall expire for each turboprop aircraft (“TurboProp”)
at the end of Contractor’s current individual lease term for each such aircraft,
and Contractor will ensure that a fleet of turboprops is maintained, as outlined
in Appendix B.  However, in addition to the foregoing, Contractor will continue
to operate turboprops incremental to Appendix B as mutually agreed in the
existing point to point markets as outlined in this Agreement.  Subject to the
foregoing, the term of this Agreement on all turboprops will terminate on the
earlier of their respective individual lease terms and ****.

 

3.               Ground Operations Term.  The term of this Agreement for all
Ground Handling (the “Ground Operations Term”) shall terminate two (2) years
after the Effective Date unless the parties agree to one or more extensions;
provided, however, that after the first 12 months of the Ground Operations Term,
United may terminate the Ground Operations Term upon 90 day’s written notice
given at any time during the term of this Agreement, such termination to be
applicable, at United’s discretion, to all Ground Handling, Ground Handling at
one or more stations, or specific categories of Ground Handling at one or more
stations.

 

C.            CONDITIONS

 

1.               Renewal Option.  Upon expiration of this Agreement, for each RJ
Tranche and for each TurboProp, United may renew the term hereof for each RJ
Tranche aircraft and for each TurboProp for an

 

5

--------------------------------------------------------------------------------


 

additional term of five (5) years, on the then existing terms and conditions,
upon one(1) year’s prior written notice prior to the end of such term.

 

2.               Pre- and Post-Petition.  Contractor and United agree to waive
all pre- and post-petition claims related to the United Express Agreement
between Contractor and United in effect before the Effective Date of this
Agreement, including any and all revenue related to prorate markets.

 

3.               Pilot Consideration for 70-seat Regional Jet Employment for
Furloughed United Pilots.  Contractor acknowledges that United has been required
to furlough some of its pilots over the past several years.  As additional
consideration, Contractor has agreed to provisions outlined in Letter Number
03-22, “Job Opportunities for Furloughed United Pilots” between United and the
Air Line Pilot Association dated August 21, 2003, the express terms of which are
incorporated herein by reference. United retains the right to recall furloughed
pilots hired by Contractor. Should United decide to recall aforementioned pilots
within 18 months of any pilot’s Contractor hire date, United will reimburse
Contractor for Contractor’s pilot prorated training costs of **** per CRJ pilot
and **** per turboprop pilot, prorated by the number of months remaining until
that pilot’s eighteen (18) month anniversary as compared to the full cost over
eighteen (18) months. Each such reimbursement shall be made, through the Airline
Clearing House, by the end of the calendar month during which such pilot is
recalled by United.

 

D.            BANKRUPTCY PROVISION FOR SKYWEST UNITED EXPRESS AGREEMENT

 

Except as provided in this paragraph, United’s obligations under this Agreement
shall be allowable post-petition, administrative expense obligations of United’s
bankruptcy estate under Section 503 of the Bankruptcy Code. If United rejects or
breaches this Agreement, Contractor shall have, subject to objection as provided
below, allowed post-petition administrative expense claims as provided in the
Bankruptcy Code.  In addition, and notwithstanding the foregoing, this Agreement
shall be terminated upon the happening of either of the following events: (i)
United fails to confirm a plan of reorganization (the “Plan”) in its Chapter 11
bankruptcy case (the “Case”) under which United continues to operate as an
airline, and thereafter discontinues all flight operations, or (ii) the Case is
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code and as a
result thereof United suspends or discontinues flight operations.  In the event
of such termination, United shall be deemed to have breached the Agreement as of
the Effective Date of such termination (the “Breach Date”) and Contractor shall
have, subject to objection as provided below, allowed administrative expense
claims (the “Claims”) (a) for any obligations of United under this Agreement
arising before the Breach Date, provided, however, that this administrative
expense claim shall be limited to actual services rendered at the contract rate
and shall not include any claim for future damages or lost profits resulting
from such termination, (b) for any amounts, contractually obligated as of the
Breach Date, paid by Contractor for which Contractor has not been previously
reimbursed by United (i) to United Express passengers, (ii) under interline and
clearinghouse agreements and (iii) to Contractor’s United Express employees and
(c) for any sums Contractor is liable to third parties in connection with the
manufacture, purchase, lease or financing of aircraft undertaken as part of
Contractor’s commitments under this Agreement and maintenance equipment and
spare parts associated with such aircraft , including, but not limited to,
deposits, down payments, prepayments and financing and similar fees; provided,
however, that Contractor shall take commercially reasonable actions to mitigate
its damages from termination of this Agreement.  All of Contractor’s obligations
to United under the Agreement shall immediately terminate as of the Breach
Date.   Any party in interest, including United, shall retain the right, during
the normal claims objection process, to object to the amount (but not the
administrative claim character or priority) of any claim filed by Contractor. 
In addition, subject to Contractor’s rights of setoff and recoupment under
Section 553 of the Bankruptcy Code, Contractor

 

6

--------------------------------------------------------------------------------


 

agrees to refund to United any amounts prepaid on account of services to be
performed after the Breach Date.

 

III.                                 SUPPORT SERVICES AND FACILITIES

 

A.            GENERAL

 

1.               Support Services.

 

United and Contractor will provide Support Services and facilities to the extent
and in the manner set forth in the subsequent provisions of this Article III. 
All such Support Services and facilities set forth in this Article III will be
furnished only with respect to Contractor’s United Express Services.

 

2.               Approval of Support Services.

 

United reserves the right to approve or disapprove the implementation of any
Support Services or facilities offered to Contractor for Contractor’s United
Express Services by any third party at any location.  Such approval shall not be
unreasonably withheld.

 

B.            SPECIAL SUPPORT SERVICES

 

In addition to other services to be made available to or provided to Contractor
pursuant to this Agreement, and as summarized in and in accordance with Appendix
C (Ground Handling) and Appendix D (Contractor Support Services), United agrees
that it or its designees will provide and Contractor agrees to use the following
services and facilities for Contractor’s United Express Services,  whether
provided by United or its designee:

 

1.               Use of the United Designator Code.  All scheduled air
transportation provided by Contractor as a part of Contractor’s United Express
Services will be displayed by United in Apollo Services, the Official Airline
Guide (“OAG”) and all other computerized reservations systems where United and
United Express flights appear, using the appropriate United designator code,
“UA” or “UA*,” and a flight number within a range of flight numbers assigned by
United.

 

2.               Use of Apollo Services. In selling and providing Contractor’s
United Express Services, Contractor will only use Apollo Services, including
United’s automated check-in, United’s ticketing (including United’s electronic
ticketing service, E-TicketSM) and boarding passes, advance seat reservation
system and United’s automated baggage tag printing and baggage tracing systems.

 

3.               Participating in United’s Mileage PlusÒ Program. At United’s
discretion, all passengers with paid tickets traveling on a flight segment
included in Contractor’s United Express Services, whether or not in conjunction
with a United flight segment, will be awarded mileage credits for United’s
Mileage Plus Program or any other frequent flyer program as specifically
approved by United.  Contractor shall not participate in the frequent traveler
program of any other carrier in connection with Contractor’s United Express
Services, unless otherwise mutually agreed in advance and in writing between
United and Contractor.  United has sole discretion concerning decisions relating
to accrual or redemption of award travel on Contractor’s United Express
flights.  In addition, United will bear the cost of providing redemption travel
and receive all revenue and benefits from the sale of frequent flyer credits
(e.g. miles) related to Contractor’s United Express service.

 

7

--------------------------------------------------------------------------------


 

4.               Use of United Ticket Stock, Baggage Tags and Ticket Wallets. In
selling air transportation of passengers and property, both on-line and
off-line, Contractor will use only United passenger ticket stock (except for
e-tickets), ticket wallets and baggage tags in connection with Contractor’s
United Express Services.  Unless otherwise agreed, United will provide to
Contractor all United passenger ticket stock, United airway bills, United cargo
bills and other shipping documentation for all Contractor’s United Express
Services, and United will provide to Contractor ticket wallets and baggage tags
for Joint Locations and United Locations only; provided that such quantities do
not exceed reasonable levels. Contractor shall reimburse United, at United’s
Actual Cost, for all documentation requested by Contractor. Ticket wallets,
baggage tags and other passenger processing documents approved by United will be
acquired by Contractor for all Contractor Locations through a supplier
designated by United.  Contractor shall be required to convert to the use of
different ticket wallets, baggage tags and other passenger processing documents
upon 60 days’ prior written notice to Contractor by United.

 

5.               Credit Card Sales and Rejects; Bad Checks. Contractor will use
only credit-industry or airline-industry standard credit card vouchers and
receipts in connection with credit card sales for tickets, cargo, excess baggage
or other services on Contractor’s United Express Services.  United will be
responsible for all credit card discount fees and credit card reject fees for
tickets and vouchers written by United and Contractor for passage or freight in
connection with Contractor’s United Express Services; provided that Contractor
complies with United’s credit card acceptance procedures outlined in United’s
Customer Service Policies and Procedures; otherwise Contractor will reimburse
United for the expenses of such discount fees and credit card rejects. 
Contractor will take appropriate legal and disciplinary action against any
Contractor employee, who fraudulently abuses United’s Customer Service Policies
and Procedures.

 

6.               Denied Boarding.  In the event of voluntary or involuntary
denied boardings, Contractor shall make a good faith effort to rebook United
Express customers on the next available flight operated by one of United’s code
share partners, such as US Airways, or a Star Alliance partner, provided that
the routing is logical and does not materially inconvenience the customer.

 

7.               Contractor is required to provide to United, upon written
request from United, specific station information regarding the weight
restrictions and aircraft limitations, which could result in denied boardings. 
Such requests shall be made by United’s Revenue Management Department (WHQIM)
and responses from Contractor shall be provided within two (2) weeks of such
request.  However, United reserves the right to bill Contractor, and Contractor
shall reimburse United, for denied boarding expenses resulting from weight
restrictions resulting from Contractor’s failure to provide the requested
information within the prescribed time period, or other operational
circumstances caused directly by Contractor’s failure to respond to such
requests in a timely manner.

 

8.               Ticket and Baggage Handling Fees. All ticket handling, baggage
handling and other service charges and fees assessed by carriers other than
United relating to Contractor’s services (including, but not limited to,
Contractor’s United Express Services) will be absorbed directly by United.

 

9.               Customer Service Training. On a schedule, at a place, to an
extent, for a number of persons, and in a manner determined by United, United
will provide training for Contractor’s instructors that United deems sufficient
to permit Contractor’s instructors to be able to provide and train others in the
delivery of customer services for Contractor’s United Express Services. 
Contractor will have no

 

8

--------------------------------------------------------------------------------


 

obligation to pay United for such training.  Contractor agrees to adhere to the
United Express Service Standards as outlined in Appendix I for all Customer
Service of d Express flights.

 

C.            COMMUNICATIONS

 

1.               Telephone and Data Lines. United, at its expense, will provide
and maintain or arrange for the provision of reservations telephone lines
connecting the cities served by Contractor in connection with Contractor’s
United Express Services with United’s Reservations Centers.  United, at its
expense, will establish, operate and maintain or arrange for the provision of
the data circuits from Contractor’s airport ticket offices and other selected
locations linking the United-approved data processing equipment at those
locations with Apollo Services.  United, at its expense, will also provide and
arrange for Contractor’s SOC Communication with Apollo Services.  United will
determine, at its sole discretion, the necessity and feasibility of installing
all such communications equipment.  All other telephone expenses, such as
Contractor’s long distance expenses shall be borne by Contractor as a station
operating expense.

 

2.               Protection of Circuits. Contractor will take all necessary
precautions to protect the data circuits provided for Contractor’s use pursuant
to this Agreement by United or its designee.

 

D.            RESERVATIONS

 

1.               Reservations Functions. United agrees to provide, at its
expense, the following reservations functions for Contractor’s United Express
Services:

 

a.               Telephones for answering reservations calls, providing
information regarding schedules and fares, making bookings and providing other
services normally associated with airline reservations services in accordance
with United’s established procedures.

 

b.              Providing personnel so that telephone calls are answered at a
service level determined by United.

 

c.               Answering all calls terminating on specified telephone lines as
United or United Express, at United’s option.

 

d.              To the extent practicable, re-accommodating and notifying
passengers of confirmation on United, Contractor and other airlines and
clearance from wait-lists.

 

e.               Reviewing and processing inbound prepaid ticket advices.

 

f.                 Providing reservations services to the hearing impaired via a
special telephone number during normal business hours.

 

2.               Apollo Services Activities. Contractor agrees to use Apollo
Services for the following activities for Contractor’s United Express Services,
which are to be provided by United:

 

a.               Establishment, maintenance, display and change of passenger
name records (“PNRs”).

 

b.              Confirmation of passenger reservations against seat inventory on
Contractor’s United Express Services and United’s scheduled flights and on other
airlines  for whom flight availability is maintained in Apollo Services.

 

9

--------------------------------------------------------------------------------


 

c.               Maintenance of seat availability for Contractor’s United
Express Services scheduled flights.

 

d.              Transmission of availability status messages (“AVS”) for
Contractor’s United Express Services scheduled flights to other airlines with
which United has an agreement in accordance with Standard Industry Passenger
Procedures (“SIPP”).

 

e.               Process inbound reservations messages received from ARINC,
Incorporated. addressed to Contractor.

 

f.                 Routing of all inbound messages received from ARINC, other
than as stated in Article III.D.2.d above, to a computer message queue.

 

3.               CRS Fees. Computer Reservations System fees (“CRS Fees”)
charged to Contractor as a result of passengers booked on Contractor’s United
Express will be passed through to United without markup and subject to invoice
audit by United.  As soon as possible, but at United’s reasonable discretion,
United shall pay such CRS fees on behalf of Contractor.

 

4.               Travel Agent Commissions. United will be responsible for all
travel agent commissions charged in connection with the sale of tickets or other
services on Contractor’s United Express Services.

 

E.              OPERATIONS

 

1.               Scheduled Service Update. Contractor will provide accurate
updates of its flights’ planned and actual departure and arrival times
(including updates of irregularities) in Apollo Services as soon as the planned
flight schedule is changed and the flight departs and arrives or  experiences an
irregularity.  Specifically, this includes updating the out, off, on and in
times for the aircraft within 15 minutes of the occurrence of each event.  In
the event of flight delays, cancellations or other schedule irregularities
affecting Contractor’s United Express Service flights, and as soon as
information concerning such irregularities is available, Contractor shall update
Apollo Services to reflect such information and, when requested by United,
notify the designated United organization.  For delayed flights, Contractor
shall provide updates to Customers and Apollo in no less than 15-minute
intervals. For purposes of this Agreement, such scheduled and actual departure
and arrival and irregularity information shall be known as “FLIFO.”  United will
notify Contractor in writing as soon as practicable after United determines that
Contractor has failed to update FLIFO in a timely and accurate manner.  If
Contractor fails ten (10) times in any consecutive thirty (30) day period (the
“FLIFO Threshold”) to update FLIFO in a timely and accurate manner as soon as it
becomes evident to Contractor that a schedule deviation shall take place, then
upon notification by United to Contractor, Contractor shall pay United damages
of Five Hundred Dollars ($500.00) for each occurrence over and above the first
ten (10) occurrences during such thirty (30) day period regardless of who ground
handles Contractor’s United Express.  United agrees to bill Contractor any
amount owed under this Section within ninety  (90) days after the end of each
calendar ninety (90) day period during which Contractor has exceeded the FLIFO
Threshold.  Such damages shall be United’s exclusive remedy for Contractor’s
non-compliance with this paragraph and may be collected by setoffs against other
amounts owed by United to Contractor hereunder.

 

2.               No Flight Dispatch Duty. Contractor will be solely responsible
for, and United will have no obligations or duties with respect to, the dispatch
of Contractor’s flights.  For the purposes of this Article III, the term
“dispatch” will include, but will not be limited to, all planning of aircraft
itineraries and routings, fueling and flight release.

 

10

--------------------------------------------------------------------------------


 

3.               Compliance with Statutes. Contractor represents, warrants and
covenants that all air transportation services performed by it pursuant to this
Agreement or otherwise will be conducted in full compliance with all applicable
statutes, orders, rules and regulations, whether now in effect or hereafter
promulgated, of all governmental agencies having jurisdiction over Contractor’s
operations, including, but not limited to, the Federal Aviation Administration
(“FAA”) and the Department of Transportation (“DOT”).  Contractor’s compliance
with such governmental statutes, orders, rules and regulations will be the sole
and exclusive obligation of Contractor and United will have no obligation,
responsibility or liability, whether directly or indirectly, with respect to
such matters except as otherwise expressly provided herein.  Contractor will
comply during the term of this Agreement with the United/United Express Safety
Standards, as described on Appendix H.

 

4.               Weather Information Service. From time to time and upon the
request of Contractor or its flight crews, United will furnish Contractor’s
flight crews with such U.S. Weather Bureau information or data as may be
available to United; provided that (i) in furnishing any such weather
information or data to Contractor, neither United nor its employees or agents
will be responsible or liable for the accuracy thereof and, (ii) any and all
costs or expenses associated with such weather information or data are Carrier
Controlled Costs and will be paid by Contractor.

 

5.               Flight Interruption Manifests.  Contractor shall use United
FIMS to rebook customers who are denied boarding on any United Express flight. 
Contractor’s Customer Service employees shall rebook the customer based on the
ticketed class of service.  If Contractor’s employees upgrade the customer
inappropriately, United will bill Contractor for the incremental cost of the
upgrade.   Contractor shall use reasonable best efforts to rebook customers on
United code share (e.g., US Airways) or Star Alliance partner flights provided
it does not materially inconvenience the passenger.

 

6.               Diversions.  United will pay Contractor under the terms of this
Agreement for all Contractor United Express diverted flights that are completed
within four hours of the scheduled arrival time.  The cost of busing will be
borne by the Contractor at all times and is not reimbursable by United.  
Contractor will use its best efforts to assure that no bus segment exceeds 120
air miles as defined in the Apollo mileage database.  If a diverted flight is
not completed within such four hour time frame, United will pay Contractor for
the originally scheduled departure provided that both of the following
conditions apply (i) the diversion is outside of the control of Contractor and
(ii)  the destination airport was open for FAR Part 121 flights at the time of
departure and forecasted to be open at the time of arrival.  Contractor will pay
for any repositioning costs, which costs shall not be reimbursable by United.
Upon request by United, Contractor and United agree to meet to discuss
opportunities to reduce the number of Contractor diversions and costs associated
with such diversions.

 

7.               Ground Delay Program. Except for those flights operated as a
Point to Point aircraft, Contractor will participate in United’s ground delay
program, which stipulates that United may request Contractor to cancel, and
Contractor shall cancel, flights to free ATC slots at a hub when the FAA or
United’s Station Control Center has initiated a Ground Delay Program (“GDP”). 
For each flight cancellation requested by United as part of the GDP, United
shall pay Contractor the amount that it would otherwise pay had such flight not
been canceled, reduced by fuel maintenance and landing fee costs that would have
otherwise been incurred by completing the canceled flight.  United will
reimburse Contractor for the following costs per rates forth in Appendix E:  (1)
Pilots, (2) Flight Attendants, (3) Training, (5) RON-Remain Over Night, (6)
Interrupted trip expense, (8) Crew scheduling, (9) Dispatch/Flight operations
center.  All payments will be based upon the scheduled block hours and
departures for such scheduled flights.  No payments will be made for
Pass-Through rates in these categories.  The Ground

 

11

--------------------------------------------------------------------------------


 

Delay Program will not affect payments in the following three reimbursement
categories:  Fixed & Overhead (Aircraft), Fixed & Overhead (non-Aircraft) and
One-Time Costs.

 

8.               Significantly Delayed Flights. In the event that Contractor
operates more than 10 flights a month at (a) more than three (3) hours late from
the scheduled departure time with a revenue passenger load factor of less than
25%, OR, (b) more than two (2) hours late with zero revenue passengers,
Contractor shall not be reimbursed for such flight (e.g. flight segment will be
excluded from the monthly operating statistics used in calculating payments to
Contractor).  However, the exclusion from operating statistics for a flight made
under subparagraph (a) above, shall not apply for those flights that are
requested to be flown by United or must be repositioned  for scheduled service .

 

9.               Station Operations Center (“SOC”). At United’s request,
Contractor will provide adequate staffing in the United Airlines SOC of each
designated hub city.  If the sum of the number of departures ground handled and
flown in any single hub city exceeds a monthly average of 100 per day,
Contractor will, at United’s request, provide a full-time SOC representative. 
Such staffing will be provided during all normal hours of operation.  If the sum
of the number of daily departures ground handled and flown does not exceed 100
per day, then Contractor will provide a point of contact and make a
representative available on an “as needed” basis.

 

F.              STATION SUPPORT SERVICES

 

1.               United will provide or cause to be provided to Contractor, at
United’s expense, certain support services at the United Locations and Joint
Locations as set forth on Appendix C.  United shall have the right to add,
delete or otherwise modify Appendix C after one year from the Effective Date if
United provides Contractor with ninety days’ prior written notice.  United
agrees to reimburse Contractor only for any incremental facility related
expenses incurred by Contractor as a result of a United requested location
change under this paragraph 1.  Such incremental facility expenses will be Pass
Through Costs to United without markup and will be reconciled as part of the
normal monthly reconciliation of Pass Through Costs.  At Contractor Locations,
Contractor will provide or cause to be provided at least those services and
facilities set forth in Appendix D.  All such station support services will be
provided as of the Effective Date.

 

2.               When Contractor is ready to make use of such access, United
will provide to Contractor, for its United Express Carrier operations at Los
Angeles International Airport (“LAX”), non-exclusive access to and use of the
remote passenger processing facility and related ramp space that United has at
LAX for United Express Carrier operations.  Use and space will be allocated in a
manner that seeks to meet the reasonable needs of all involved United Express
Carriers.  United will provide passengers transportation between this remote
facility and the main terminal where United is located.

 

3.               Contractor agrees to handle Ground Handling operations for any
other United Express Carrier, at United’s reasonable request.  Contractor will
allow United, another United Express Carrier, or any other 3rd party, to handle
its Ground Handling at any non- hub station at United’s reasonable request.

 

G.            TARIFFS AND SCHEDULE PUBLICATION

 

1.               General.

 

a.               United shall have the sole right and power to establish and
modify, from time to time, the fare/rate classes and fare/rate levels (including
through fares) and fare/rate descriptions for all

 

12

--------------------------------------------------------------------------------


 

Contractor’s United Express Services in the city pairs served by Contractor
under this Agreement, in a manner consistent with pricing (including joint
fares) established by United.  United shall comply with applicable governmental
regulations pertaining to public disclosure of fares, rates,  rules, and
tariffs, and shall pay for any fines or civil penalties incurred by Contractor
as a result of violations by United thereof, and for the cost of defense of such
claims of violations including the cost of defending or negotiating the terms of
a consent order or decree.

 

b.              For those markets set forth on Appendix L, Contractor shall have
the right and power to establish and modify, from time to time, the fare/rate
classes and fare/rate levels for all Contractor’s United Express Services in
those markets in a manner consistent with pricing (including joint fares)
established by Contractor, subject to United’s concurrence that a modification
will not adversely affect Contractor’s services in such markets or the United
Express service or brand.  Contractor shall comply with applicable governmental
regulations pertaining to public disclosure of fares, rates and rules tariffs.

 

2.               Passenger Fare Tariffs.

 

a.               United shall be entitled to 100% of the fares and prorates
received by United or Contractor in connection with any fares attributable to
passengers who travel on Contractor’s United Express Services, except fares
attributable to passengers who travel between the city pairs described on
Appendix L.  All passenger fare tariffs published for Contractor’s United
Express Services shall be included as part of United’s tariffs.

 

b.              Contractor shall notify the Airline Tariff Publishing Company or
any successor company performing the same or equivalent services (“ATPCO”) that
United is authorized to supply, modify or withdraw such rates with ATPCO. 
United may file changes to such fares from time to time with ATPCO as UA fares.

 

3.               Air Freight and Mail Rates.

 

a.               For all markets operated by Contractor under this Agreement,
United shall have the sole right and power to establish and modify from time to
time all air freight and cargo rates and mail rates covering mail, general
commodity, Small Package DispatchÔ (SPD) and priority air freight shipments and
all other air transportation services (other than mail delivery) for
Contractor’s United Express Services in these markets.  All such airfreight
rates for Contractor’s United Express Services shall be included as part of
United’s airfreight and cargo rates tariffs.  Contractor shall notify ATPCO that
United is authorized to supply, modify or withdraw such rates with ATPCO.

 

b.              For those markets serviced by Contractor pursuant to this
Agreement, except those markets described by the city-pairs on Exhibit L,
Contractor shall, on or before the Effective Date, furnish to United all of
Contractor’s air freight and cargo rates covering mail, general commodity, small
package and priority air freight shipments and all other air transportation
services for Contractor’s United Express Services in these markets.  As of the
Effective Date, all such air freight rates for Contractor’s United Express
Services shall be included as part of United’s air freight and cargo rates
tariffs.  Contractor shall notify United promptly of all its air freight rates
and any changes thereto, and hereby authorizes United to include such rates in
its tariffs and to file such rates with ATPCO on Contractor’s behalf. Contractor
shall notify ATPCO that United is authorized to supply, modify or withdraw such
rates with ATPCO.  Upon thirty (30) days’ prior written notice, United may
require Contractor to pay United for United’s actual costs for such tariff
filings.  Contractor shall only be responsible for paying for those tariff
filings made after the expiration of said thirty (30) day notice period.

 

13

--------------------------------------------------------------------------------


 

c.               United shall be entitled to 100% of the fares and prorates
received by United or Contractor in connection with any fares attributable to
mail or freight shipped on Contractor’s United Express Services, except for
fares and prorates attributable to mail or freight shipped by Contractor on
between the city pairs described on Exhibit L.

 

4.               Timetables. United will reflect Contractor’s United Express
Services in computerized reservations systems, United’s internal reservations
system and joint city timetables as UA flights, and Contractor’s United Express
Services flight connections to United will be listed as UA connections.  United
will provide information such that references in computerized reservations
systems, United’s internal reservations system and joint city timetables to
Contractor’s United Express Services will also contain notations indicating that
such services are performed by Contractor as an independent contractor under the
appropriate United Marks.  A similar notation will be made by United in the OAG
or any successor publication commonly used by the airline industry for the
dissemination of schedule information.  Such notations shall comply with all
applicable regulations of DOT.

 

H.            SALES SETTLEMENT

 

1.               Payments to United. Contractor will wire transfer to United an
amount equal to Contractor’s Total Net Sales Receipts collected at all
Contractor Locations.  “Total Net Sales Receipts” equals total gross sales
receipts for all passenger tickets, airway bills, cargo bills, mail fees,
reimbursement for operational denied boarding and other tickets issued by
Contractor for Contractor’s United Express Services (less refunds thereon paid
out by Contractor), collected by Contractor during the applicable period.  The
frequency of the wire transfer will be once a month, on the first Tuesday of
every month, for all Total Net Sales Receipts collected during the preceding
month.  Contractor’s wire transfer will be made by 11:00 a.m. local time, St.
George, Utah, to the following bank account:

 

Bank One
1 Bank One Plaza
Chicago, Illinois 60670
ABA No.:  071000013
Credit To:  United Airlines Special Account # 51-67795
Reference:  SkyWest

 

Contractor will also require its employees and agents to forward to United, on a
daily basis, all auditors ticket coupons, airway bills, cargo bills, lift
documentation, reports, exchange orders and refund detail issued by Contractor
in connection with Contractor’s United Express Services during the previous day
in accordance with the sales and reporting procedures specified by United.

 

2.               Set Off Amounts. In addition to the terms of Article VIII and
the other provisions hereof, but subject to the terms of Article XIII, the
payment for transportation furnished by Contractor may be reduced in order to
set off:

 

a.               amounts owed by Contractor to United for:

 

i.                  actual loss of revenue resulting from a failure on the part
of Contractor to properly effect a sale pursuant to United’s Customer Service
Policies and Procedures applicable to the sale of tickets;

 

ii.               fraudulent, grossly negligent or erroneous acts of employees
of Contractor which cause United to suffer a loss;

 

14

--------------------------------------------------------------------------------


 

iii.            Any Program Fees specified in Article VIII;

 

iv.           the currently effective industry standard rate of commission
settlement under ATC Resolution 5.60 for tickets issued under such resolution
for the markets referenced on Appendix L;

 

v.              unreported sales on United tickets assigned to Contractor;

 

vi.           refunds for interrupted flights or failures to carry out
Contractor services made on United refund documents; and

 

vii.        any ATPCO tariff filing fee pursuant to Article III.G;

 

b.              Such other adjustments as may be mutually agreed to by the
parties from time to time; and

 

c.               Any other amounts owed by Contractor to United.

 

United will provide Contractor with supporting documentation for such intended
adjustments.  Contractor shall have the right to object to any such adjustment
by providing United with written notice of its objection, together with
supporting documentation, within 90 days after its receipt.  United agrees to
negotiate in good faith with Contractor to resolve all such disputes within 90
days after its receipt of Contractor’s notice to United.

 

3.               Modified Procedures. United and Contractor by mutual written
agreement may establish alternative or modified passenger sales procedures to
accommodate tickets and exchange orders issued by air carriers which are not
participants in the Airline Clearing House, Inc (“ACH”).

 

4.               Audits. United or an outside 3rd party contracted by United,
may conduct on-site audits, from time to time, of (i) tickets, air way bills,
cargo bills, exchange orders, refunds and other records relating to sales and
refund activity pertaining to Contractor’s United Express Services and (ii) all
financial records related to Contractor’s United Express Services pertaining to
the calculation of the Pass Through costs related to Contractor’s United Express
Services; provided that such audits do not unreasonably interfere with
Contractor’s business.

 

I.                 ADVERTISING AND PROMOTIONS

 

1.               Travel Certificate Program. United will allow Contractor to
accept, and Contractor agrees to accept, United/United Express Amenities,
Promotional Discount(s) and/or Free Travel Certificates on Contractor’s flight
segments, whether or not in conjunction with a United flight segment.

 

2.               Right to Advertise Using Marks. To the extent Contractor is
licensed to use the Marks, Contractor may in its capacity as a United Express
Carrier and at its sole expense, with no reimbursement from United, use the
Marks to advertise Contractor’s United Express Services.  However, any and all
such advertisements using one or more of the United Marks will identify United
as the owner of those United Marks (including in any state company name
registrations required of Contractor), and to the extent that any Mark is
registered, will so specify.  Notwithstanding the above, no advertisement,
solicitation, document or other material using any United Mark will be published
or otherwise promulgated without United’s prior inspection and approval.  No
advertising that relates in any way to United, United Express or Contractor’s
United Express Services will be placed by Contractor with an outside advertising
agency unless United has given its prior consent regarding copy, layout and the
specific media plan.  In addition,

 

15

--------------------------------------------------------------------------------


 

where United has agreed to share the costs of any such advertising, Contractor
will obtain the prior consent of United regarding the funds to be expended for
such advertising.

 

3.               Prior Approval of United. Contractor agrees that it will not
use (or attempt to register) any United trade name or service Mark, including,
but not limited to, the names “UNITED AIR LINES, INC.,” “UNITED AIRLINES,” or
“UNITED,” or United’s logo in any advertising, or other document or material
without first obtaining United’s prior approval of each such use.

 

J.              AUTOMATION

 

1.               Use and Protection. Contractor will use internal United Apollo
Services automation.  Contractor agrees to comply with and abide by all terms
and restrictions imposed by United on the use of Apollo Services and associated
Automation Equipment, as defined below.  Contractor agrees that all
instructions, procedures and manuals provided by United in connection with
Contractor’s use of Apollo Services and Automation Equipment (“Automation
Information”) are and will remain the property of United.  Contractor
acknowledges that Apollo Services contains software, which is confidential and
proprietary information of United or its affiliates (such as Galileo
International) or any successor thereto.  Contractor further agrees that it will
not (or cause any third party to) duplicate, copy or otherwise reproduce any
such software or Automation Information or furnish or disclose any such software
or Automation Information to any other party or to Contractor’s employees other
than such employees who have a need to know and who are aware of and understand
the confidential and proprietary nature of the software and Automation
Information.

 

2.               Installation and Training. United shall install or cause to be
installed a minimum of one terminal plus associated equipment for printing
messages, data, air tickets, boarding passes and baggage tags (“Automation
Equipment”) at Contractor’s airport locations and selected administrative
locations.  United will determine, in the exercise of its sole discretion and
judgment, the necessity and feasibility of installing and upgrading Automation
Equipment, so long as the quantity and quality of Automation Equipment installed
at Contractor’s airport locations are sufficient to permit Contractor to satisfy
the standards for Contractor’s United Express Services under this Agreement. 
Any and all modifications, enhancements, improvements or developments pertaining
to the Automation Equipment, or other new related technology, may be made
available to Contractor by United, in its sole discretion, under terms and
conditions to be determined by United on a case-by-case basis.  United will
train Contractor’s instructors, as applicable, in the proper use of Apollo
Services and Automation Equipment as described in the Customer
Service/Reservations Handbook or any other related United guidelines. Contractor
agrees to establish a training program with internal instructors.  Only
qualified personnel who have satisfactorily completed a United prescribed
training program will be permitted to operate any Automation Equipment
(hereinafter “Designated Users”).  United may, at its discretion, monitor or
test the proficiency level of Designated Users.  If United determines that any
Designated User’s proficiency levels are insufficient for the proper use of the
Automated Equipment or Apollo Services, then Contractor must arrange for such
Designated User to undertake any further training which United determines
necessary to bring such Designated Users to the desired proficiency level.

 

3.               Standards of Use.

 

a.               To maintain an effective interconnection between Apollo
Services and the Automation Equipment and to prevent misuse thereof, Contractor
agrees that Apollo Services and the Automation Equipment will be used and
operated (a) in strict accordance with operating instructions provided by United
or its affiliates in the Customer Services Policies and Procedures, United’s
Computer Security

 

16

--------------------------------------------------------------------------------


 

Regulations (Series 5-18), and any other related United or affiliate guidelines,
and (b) solely for the performance of the specific business functions designated
by United.  Any undesignated business use and all non-business uses are strictly
prohibited.  Prohibited uses include, but are not limited to, personal messages,
servicing subscribers, travel agencies, or any other third party, training any
other party or any other use designated as prohibited in the Apollo Services
Manual.  Contractor will maintain a list of all employees and agents who have
access to Apollo Services and their assigned file numbers and passwords.  United
may at any time deny access to Apollo Services to any employee of Contractor if
such employee is found by United to have abused Apollo Services or the
Automation Equipment.  Contractor will take all precautions necessary to prevent
unauthorized operation or use of Apollo Services and the Automation Equipment.

 

b.              Contractor will not alter or change the Apollo Services display
as provided by United or its affiliate without the written consent of United.
Contractor may not provide Apollo Services or its database to any other person
or entity without the written consent of United.

 

c.               Except as expressly permitted in this Agreement or other
written agreement with United, Contractor will not cause any Apollo Services
(including, but not limited to, its software, data bases, intellectual property,
and customer information) to be used (as a basis for any software development or
otherwise), commercially exploited, copied, redistributed, retransmitted,
published, sold, rented, leased, marketed, sublicensed, pledged, assigned,
disposed of, encumbered, transferred, or otherwise altered, modified or
enhanced, without the express written permission of United.

 

d.              Contractor will not engage in any speculative booking or
reservation of space for any airline, hotel, rental car company, or any other
vendor’s service or product available through Apollo Services.

 

4.               Maintenance, Repair and Modification.

 

a.               United will provide or cause to be provided to Contractor
repair and maintenance services required for the Automation Equipment at
United’s expense.  To maintain an effective interconnection between the
Automation Equipment and Apollo Services and to preserve the functional
integrity of the Automation Equipment, neither Contractor nor any third party,
other than a third party designated by United, will perform or attempt to
perform maintenance, repair work, alterations or modifications, of any nature
whatsoever, to the Automation Equipment.  Contractor will provide free positive
space travel on Contractor’s flights for United’s Computer Terminal Technicians
or replacements when such travel is for the purpose of repairing Apollo Services
or any Automation Equipment.

 

b.              Contractor will reimburse United for the costs of any such
repairs or maintenance attributable to Contractor’s willful misconduct, gross
negligence, or persistent, negligent acts or omissions.

 

c.               United or its designee will have the right to enter upon any
Contractor location during Contractor’s business hours for the purpose of
monitoring Contractor’s operation of the Automation Equipment and Apollo
Services, inspecting the Automation Equipment, performing such repairs or
maintenance as may be necessary or removing the Automation Equipment; provided,
however, that United will not during the course of such monitoring, inspection,
repair, or removal unreasonably interfere with Contractor’s business.

 

17

--------------------------------------------------------------------------------


 

5.               Downtime. United will notify Contractor of any scheduled or
pre-announced downtimes of Apollo Services.

 

6.               No Warranty; Release.

 

a.               United makes no warranty, express or implied, including,
without limitations, any implied warranty of merchantability or fitness for a
particular purpose with respect to the Automation Equipment or Apollo services.

 

b.              Contractor hereby waives and releases United and its affiliates,
and their successors from any and all other obligations and liabilities and all
rights, claims and remedies of contractor against United or its affiliates,
express or implied, arising by law or otherwise, due to any defects, errors
(including, without limitations, any errors in reservations availability
records), malfunctions or interruption of service to Apollo Services or the
Automation Equipment, including any liability, obligation, right, claim or
remedy in tort, and including any liability, obligation, right, claim or remedy
for loss of revenue or profit or any other direct, indirect, incidental, special
or consequential damages.

 

7.               Ownership and Liens. It is understood and agreed that: (i) all
Automation Equipment will remain the sole property of United; (ii) Contractor
will not remove any identifying marks from any Automation Equipment; (iii)
Contractor will not subject the Automation Equipment to any lien or encumbrance;
and (iv) Contractor will return the Automation Equipment to United immediately
upon the termination of this Agreement.

 

K.            OTHER SUPPLIES

 

Contractor will pay United for United’s Actual Cost of all forms, documents,
papers and supplies which are required in the normal course of Contractor’s
United Express Services under this Agreement and which are furnished by United
or its designated vendors including; provided, however, that United absorb the
cost of:

 

1.               Baggage tags and ticket wallets at Joint Locations and United
Locations, and

 

2.               Passenger ticket stock, city timetables, United airway bills,
United cargo bills and other shipping documentation at Contractor Locations,
United Locations and Joint Locations.

 

L.             CONTRACTOR ASSISTANCE

 

Contractor will furnish United with all information in Contractor’s possession
or that can be reasonably produced by Contractor that United may require to
carry out the services and functions contemplated by this Article III.

 

IV.                                AIR SERVICES TO BE PROVIDED BY CONTRACTOR

 

A.            AIRCRAFT TO BE USED

 

1.               Aircraft Types. Unless otherwise agreed by United, Contractor
will provide Contractor’s United Express Services, in accordance with its United
Express Schedule as referenced in Article IV.B.1, and as amended from time to
time in accordance with the terms of this Agreement, using the type and amount
of aircraft set forth in Appendix B.  The aircraft will be scheduled, taking
into account heavy scheduled maintenance requirements and the spare ratio
indicated in Article IV.A.2 below, unless

 

18

--------------------------------------------------------------------------------


 

otherwise outlined in Appendix B.  Contractor will also provide United Express
Services between “Point-to-Point” city pairs, which are identified in Appendix
L, and as amended from time to time in accordance with the terms of this
Agreement.

 

a.               In accordance with the terms and conditions of this Agreement,
Contractor is authorized to fly the following aircraft under Contractor’s United
Express Services:

 

i.                  35 CRJ-200 Current Aircraft;

 

ii.               15 CRJ-200 Growth Aircraft, which Contractor shall cause to be
delivered by December 31, 2003 as per Appendix B;

 

iii.            30 CRJ-700 Growth Aircraft, which Contractor shall cause to be
delivered by June 30, 2005 as per Appendix B

 

iv.           5 CRJ-200 Supplemental Aircraft, which Contractor shall cause to
be delivered by January 31, 2004 as per Appendix B.  At any time prior to
August 31st, 2003, Contractor has the right to cancel its delivery obligation to
United of these five aircraft. At any time after January 1st, 2005, Contractor
has the option to terminate its obligation to fly any or all of these five (5)
Supplemental Aircraft provided it provides United  at least 90 days written
notice, and provided United does not respond to such notice within 15 days of
being notified by Contractor that United requires Contractor to maintain
operation of aforementioned aircraft for the life of this Agreement.

 

v.               Turboprop Aircraft as outlined on Appendix B.  to expire at the
end of Contractor’s lease obligation with respect to each such aircraft .
Contractor may continue to operate additional TurboProp Aircraft under United
and Contractor’s existing Pro-Rate relationship as mutually agreed by parties.
This agreement on all turboprops (Pro-Rate and United risk TurboProp Aircraft)
is expected to conclude no later ****.

 

vi.           Options on another 87 CRJ-200 aircraft and CRJ-700 aircraft with a
mix and delivery schedule to be agreed by Contractor and United.

 

b.              Any Aircraft Used in United Express Service by Contractor
pursuant to this Article IV.A will bear those United Marks which are expressly
designated by United, whether included on Appendix A or otherwise established by
United. Technical specifications covering aircraft colors, schemes, United Marks
and other elements of the exterior and interior aircraft decor will be provided
to Contractor by United.  Except as provided herein, Contractor will have all
aircraft used to provide Contractor’s United Express Services painted and
decorated with the exterior and interior color decors and patterns specified by
United at Contractor’s sole expense.  In accordance with the technical
specifications referenced in this Article IV.A.1, Contractor will be responsible
for maintaining all of its aircraft.  Contractor is permitted to operate one (1)
CRJ-700 from Contractor’s United Express fleet as a white tail aircraft.  In
addition, Contractor is permitted to operate no more than 10% of all CRJ-200 (50
seat aircraft) in Contractor’s United Express fleet as a white tail aircraft.

 

c.               In addition to the use of the United Marks on its aircraft,
Contractor will use and display a suitable sign or insignia on the exterior of
such aircraft that identifies Contractor as the operator of the services being
provided pursuant to this Agreement. The use and display of each such sign or
insignia will be subject to the prior written approval of United as to its
nature, size and location on Contractor’s aircraft.

 

19

--------------------------------------------------------------------------------


 

d.              Aircraft Communications Addressing and Reporting System
–ACARS.   Contractor is required to have ACARS on all its United Express fleet
with the exception of those TurboProp Aircraft, that did not have ACARS as of
June 1, 2003.  ACARS shall be installed on all of Contractor’s Regional Jet
aircraft by December 31, 2004

 

2.               Spare Aircraft. In addition to the aircraft referenced in
Article IV.A.1 above, if requested by United, Contractor will use reasonable
efforts to arrange for and make available for its use such spare aircraft as are
required to effectively maintain Contractor’s United Express Services.  Pursuant
to this agreement, a spare aircraft shall be provided such that the ratio of
“aircraft in schedule” divided by “aircraft in fleet” shall not exceed 0.933 for
TurboProp Aircraft and 0.95 for Regional Jets. This is equivalent to one spare
for every fifteen (15) TurboProp Aircraft and one (1) spare for every twenty
(20) Regional Jet aircraft.

 

3.               Mark Change. United may from time to time change the Marks to
be used for United Express Carriers.  At any time during the term of this
Agreement, and in the sole discretion of United, Contractor may be required to
use such new or different Marks, external color decors and patterns on its
aircraft as United may determine and to discontinue use of old Marks.  Upon
written notice from United, which will include the specifications for any such
changes in Marks or exterior or interior aircraft decor and patterns or uniform
designs, Contractor will effect such changes in accordance with the
schedule mutually agreed to by the parties.  United will pay all costs incurred
in complying with the requirements established in this paragraph.

 

4.               Substitute Aircraft.  Notwithstanding the above, in the event
Contractor is unable to operate a particular scheduled frequency with an
aircraft bearing United Marks or a generic aircraft allocated to United,
Contractor will notify United of such event and the circumstances of
Contractor’s inability to so operate and Contractor will be permitted to operate
an aircraft bearing different elements of aircraft exterior decor than those
specified above.  If such operations extend beyond a continuous forty-eight (48)
hour period, Contractor must seek and obtain United’s approval for such aircraft
substitutions; provided that if Contractor purchases or leases a used aircraft
which does not contain appropriate United Marks, Contractor will notify United
and Contractor may operate such aircraft without United’s Marks for up to 60
days after the date of purchase or lease of such aircraft by Contractor.

 

B.            SCHEDULES AND CHARTERS TO BE OPERATED BY CONTRACTOR

 

1.               United Express Schedule.  Commencing on the Effective Date of
this Agreement, Contractor will provide Contractor’s United Express Services in
the markets mutually agreed upon by Contractor and United.    Subsequently,
United will provide at least sixty (60) days notice of any planned
schedule changes.  United may under extraordinary circumstances provide less
than sixty (60) days notice on city pairs to be served, which Contractor shall
use reasonable efforts to accommodate.   For any new cities, Contractor and
United will determine a mutually viable ramp-up plan for implementation of
service.

 

2.               United Schedule Consent Required.  United may adjust
Contractor’s schedule from time to time subject to (i) a minimum of sixty (60)
days’ prior written notice to Contractor, and (ii) compliance with any
regulatory requirements with respect to service to affected airports. 
Contractor will ensure that any of its requests for changes in the use by
Contractor of the “UA” or “UA*” code on future routes or in the flight
frequencies or city pairs, or any of them, as operated or served by Contractor
(whether necessitated by altered connections, operating experience or other
reason) must be submitted to United at least ninety (90) days prior to the
effective date of such change.  All such changes must be approved in

 

20

--------------------------------------------------------------------------------


 

advance by United.  The requests for such changes, and the approvals thereof,
must be made in writing, by mail, facsimile, telegram, telecopy or other
electronic message transmittal.  If upon review of Contractor’s request, the
parties mutually agree to make a Contractor requested change, and the automation
equipment needed to implement the change is available, then such change will be
made as soon as reasonably practicable within such ninety (90) day period.
Within the operating capability of the aircraft used by Contractor, as described
in Article IV.A, and subject to the provisions with respect to changes in city
pairs as provided above, Contractor will comply with all requests by United to
increase, decrease or in any other way adjust or terminate the flight
frequencies or city pairs, or both, as operated and served by Contractor
pursuant to this Agreement.

 

3.               Adverse Impact Concurrence Required. For Point to Point markets
under Article IV.A.1.(ii), Contractor may operate its scheduled air service as a
United Express Carrier only with United’s prior written consent, which consent
may be withdrawn at any time by United upon ninety (90) days’ prior written
notice to Contractor.  United hereby gives its consent for Contractor to operate
as a United Express Carrier in such markets that are set forth in Appendix L. 
However, Contractor will have the right to modify and change the frequency or
level of service for its United Express Carrier flights in the
Article IV.A.1.(ii) markets; provided, that Contractor will ensure that it
acquires United’s written concurrence that such changes by Contractor in the
flight frequencies or level of service do not adversely affect Contractor’s
United Express Services or the United Express brand.  In all such cases of
Contractor change, Contractor will pay for any and all personnel, equipment,
supplies, facilities or materials, which United determines, from time to time
are reasonably necessary to meet United’s obligations under Contractor’s United
Express Services.  Contractor will notify United of changes to its fares and
schedules for the Appendix L markets only as necessary to facilitate the input
of such information into tariffs, computerized reservations systems, the OAG,
and like administrative tasks.  Notwithstanding any other provision herein to
the contrary, United reserves the right to require that the service in any
present or future Point to Point City Pair be reduced or terminated under the
United Express program.

 

4.               Charter.  Contractor shall be prohibited from providing charter
flights in any aircraft used in Contractor’s United Express Services, without
the prior written consent of United, which consent shall not be unreasonably
withheld. Contractor shall be permitted to retain all revenues from such
approved charters. However, Contractor agrees to pay United **** use of any
chartered aircraft covered under this Agreement. In the case of each such
charter, Contractor hereby agrees that it will not (and it will not permit
others to) operate, promote or otherwise market the charter under the United
Express name, the UA or UA* designator code or any other United Marks or
identification (excepting only the unavoidable use of United Express liveried
aircraft and permanent airport signage).  Contractor shall provide written
notice to United of any charter flight using aircraft used in Contractor’s
United Express Services prior to the later of (i) the thirtieth day prior to the
date of such charter flight or (ii) five business days after Contractor’s
receipt of the request for such charter flight.  Contractor agrees not to
provide any charter flight using aircraft used in Contractor’s United Express
Services if United provides written notice to Contractor stating that United
elects to require that Contractor not provide such charter flight, so long as
Contractor receives United’s notice prior to the fifth business day after
United’s receipt of Contractor’s notice or prior to the third business day after
United’s receipt of Contractor’s notice only for any notice United receives
within ten (10) business days prior to intended charter flight.

 

5.               Changes Input to Reservations Systems.  Changes to Contractor’s
schedules as set forth in this Article IV.B and which otherwise are in
accordance with the terms and conditions of this Agreement will be submitted by
Contractor for input into United’s internal reservations system and

 

21

--------------------------------------------------------------------------------


 

computerized reservations systems.  At no time may Contractor make any changes
to flights operated by United or any other carrier.

 

6.               Operating Commitment. Contractor agrees to operate Contractor’s
United Express Services to provide air transportation services scheduled
pursuant to this Article IV.B (as modified from time to time) throughout the
term of this Agreement.

 

C.            INVENTORY

 

1.               United will have the sole right to use, set and control
availability, levels and use of all seat inventory for the Aircraft Used in
United Express Service.  United will take all revenue and inventory risk and
will maintain inventory and pricing responsibility. Contractor is prohibited
from providing positive space leisure travel, or any other confirmed leisure
travel that requires removal of a seat from inventory, to any person other than
the people outlined in Appendix K, on Contractor’s United Express flights
without the prior written consent of United. All positive space and leisure
travel must be ticketed on United approved ticket stock with Contractor’s full
IATA serial and ticketing numbers. Positive space travel is permitted for
Contractor’s and United’s employees for actual business purposes, including
deadheading flight crews, and for Contractor’s employees and eligible in
emergency situations only.  Contractor may not issue positive space business
travel to anyone other than Contractor’s own employees. If in any way,
Contractor issues tickets in violation of this provision in any form, within two
(2) years of each such violation, Contractor may be billed via the ACH, and
Contractor will pay United, the full unrestricted fare for the class of service
provided on such route for any such inappropriate ticketing.    Contractor also
agrees to comply with all rules and regulations for positive space and space
available travel as outlined in the Related Agreements.

 

2.               In the case of Point-To-Point City Pairs, as referenced in
Appendix L, Contractor will set seat inventory levels for Aircraft Used in
United Express Service and will retain all revenue and inventory risk and will
maintain inventory and pricing responsibility.

 

D.            FLIGHT CREWS TO BE USED

 

1.               Flight Crew.  Aircraft Used in United Express Service will be
operated with crews consisting of a captain or pilot, and a first officer or
co-pilot.  All such crew members will at all times meet all currently applicable
governmental requirements, as such requirements may be amended from time to time
during the life of this Agreement, and will be fully licensed and qualified for
the services that they perform hereunder.  In addition, each of Contractor’s
captains will hold a current Airline Transport Pilot Certificate and all Flight
Crews to be used in Contractor’s United Express Services must be qualified to
fly between all city pairs on the Effective Date of this Agreement.  Crew
members will also meet all requirements imposed by the insurance policies that
are to be maintained pursuant to Article XII.

 

2.               Flight Attendants. Contractor’s flight attendants will at all
times possess all necessary training and meet all currently applicable
governmental requirements, as such requirements may be amended from time to time
during the life of this Agreement.

 

E.              INFLIGHT SALES

 

Contractor may, at United’s request, be required to sell beer, liquor and other
goods on flights included in Contractor’s United Express Services.  Any
additional advertising, goods or services Contractor would like to sell are
subject to United’s approval.  Contractor agrees that such in-flight sales

 

22

--------------------------------------------------------------------------------


 

shall be conducted in a manner consistent with in-flight sales provided on
United’s flights.  Contractor will be solely responsible for the direct costs
associated with such in-flight sales and shall be entitled to all revenues
generated from such in-flight sales from beer, liquor, and sales commissions
from SkyMall. Should the revenues and sales commissions from aforementioned
goods and services not exceed the direct costs and United continue to request
such goods and services (provided, such goods and services are incremental to
goods and services offered on Contractor’s United Express Service as of the date
of this Agreement), United will reimburse Contractor for the difference between
the sum of all revenues and sales commissions received by Contractor and the
direct costs associated with such in-flight sales.    United reserves the right
to rescind approval for SkyMall sales at any time. If United rescinds approval
for SkyMall sales, Contractor will exit any pursuant contracts as soon as
allowed under the provisions of Contractor’s current agreements with SkyMall or
any related party as of the Effective Date of this Agreement.

 

V.                                    OPERATING RESTRICTIONS

 

A.            UNITED EXPRESS OPERATIONS ONLY

 

Other than pursuant to this Agreement, Contractor shall not, and it shall ensure
that its subsidiaries do not directly or indirectly, engage or attempt to
engage, on its or their own behalf or on behalf of a third party, in the
business of providing air transportation, marketing or code share relationship
at any of United’s Hubs (DEN, IAD, LAX, ORD, SEA, SFO).  However, Contractor may
fly to the aforementioned United Hubs under code share or marketing
relationships with another carrier as a spoke service from another carriers’
hubs provided that such spoke services shall not exceed in total for each market
that involves a flight from another carrier’s hub to a specific United hub a
total of  six (6) arrivals per day. United will consider wholly at its own
discretion market by market exemptions to this clause on a case-by-case basis.

 

B.            NO OPERATION OUTSIDE AGREEMENT

 

Without the prior written consent of United, Contractor will not use any of the
services or facilities (excluding maintenance service or facilities) afforded to
Contractor by United to provide air transportation or related services to other
carriers or affiliates of Contractor without the consent of United. Under no
circumstances will Contractor or its affiliates be permitted to operate aircraft
bearing the United Marks in city pairs other than those specified by United
pursuant to Article IV, without the prior written consent of United, other than
charters operated as provided in Article IV.B.4. Contractor will not, without
United’s prior written consent, permit any third party, whether under a lease
arrangement or otherwise, to operate any aircraft bearing the United Marks.

 

C.            SEVERABILITY AND REMEDY

 

1.               If the restrictions set forth in Article V.A or V.B or V.C or
any part thereof should, for any reason whatsoever, be declared invalid by a
court of competent jurisdiction, the validity or enforceability of the remainder
of such restrictions shall not thereby be adversely affected.  If any time,
scope or territorial limitation is deemed to be unreasonable by a court of
competent jurisdiction, then Contractor agrees and submits to the reduction of
either said time, scope or territorial limitation to such a time period, scope
or area as said court shall deem reasonable.  If the Contractor shall be in
violation of the aforementioned restrictive covenants, then the time limitation
thereof shall be extended for a period of time equal to the period of time
during which such breach or breaches should occur.

 

23

--------------------------------------------------------------------------------


 

2.               Contractor acknowledges that United has no adequate remedy at
law and would be irreparably harmed were Contractor to breach or threaten to
breach the provisions of Article V.A or V.B or V.C hereof and, therefore, agrees
that United shall be entitled to injunctive relief to prevent any breach or
threatened breach of Article V.A or V.B or V.C hereof, and to specific
performance to the terms of Article V.A or V.B or V.C in addition to any other
legal or equitable remedy it may have.  Contractor also agrees that it shall not
raise the defense that United has an adequate remedy at law in any equity
proceeding involving it relating to Article V.A or V.B or V.C hereof.  Nothing
in this Agreement shall be construed as prohibiting United from pursuing any
other remedies at law or in equity that it may have or any other rights that it
may have under any other agreement.

 

VI.                                LICENSE

 

A.            GRANT OF LICENSE

 

Contractor will conduct all operations described in Article IV.B, and any
additional operations undertaken by subsequent amendment hereto, under the Marks
set forth in Appendix A or other Marks designated by United pursuant to this
Article VI.A and subject to Article IV.A.4.  In consideration for the services
to be provided by Contractor under this Agreement, United hereby grants to
Contractor, upon the terms and conditions herein contained, a nonexclusive,
nontransferable right and license to use the United Marks, and Contractor hereby
undertakes the obligation to use the licensed United Marks in connection with
the services to be rendered by Contractor under this Agreement; provided,
however, that at any time during the term of this Agreement, United may alter,
amend or revoke the license hereby granted and require Contractor’s use of any
new or different Marks in conjunction with the air transportation services
provided hereunder as United may determine in the exercise of its sole
discretion and judgment.

 

B.            TERMS AND CONDITIONS GOVERNING LICENSE

 

1.               United Marks. Contractor hereby acknowledges United’s ownership
of the United Marks, further acknowledges the validity of the United Marks and
agrees that it will not do anything in any way to infringe or abridge United’s
rights in its marks or directly or indirectly to challenge the validity of the
United Marks.

 

2.               Service Standards. Contractor agrees that, in providing
services under this Agreement in conjunction with one or more of the United
Marks, it will comply with all service quality standards prescribed by United
(“United Express Service Standards or Service”).  United Express Service
Standards include, but are not limited to, United standards for (a) aircraft
types, as referenced in Article IV.A, (b) customer service, as set forth in
United’s Customer Service Policies and Procedures, (c) minimum customer service
training requirements consistent with United’s customer service practices and
procedures, (d) in-flight amenities and service, (e) aircraft appearance, (f)
Ground Handling duties, in accordance with Article VI.B.3, (g) United/United
Express safety programs (and Contractor will enter into any agreements relating
to such programs that are similar to those offered to other United Express
Carriers), (h) any other quality control measures designated by United, as such
standards may be prescribed by United from time to time and (i) customer problem
resolution (“CPR”).  As necessary, United will provide training to Contractor’s
designated instructors pursuant to the requirements of United’s Customer Service
Policies and Procedures; provided that United will at its expense provide a
trainer and materials, and United agrees that the Service Standards prescribed
by it will not be unreasonable in light of the facilities and aircraft available
to Contractor.  United will have the right, from time to time, to inspect
Contractor’s United Express Services to determine if they conform to the United
Express Service Standards. If United determines that Contractor is not in
compliance with the Service

 

24

--------------------------------------------------------------------------------


 

Standards United will notify Contractor and Contractor will promptly rectify any
such noncompliance.  Failure on the part of United to conduct such inspections
will not relieve Contractor of its obligations to conform to the Service
Standards.  If Contractor fails to comply with any part of the Service Standards
and such failure is not corrected as soon as practicable (and, in any event,
within 30 days) after Contractor’s receipt of written notice of such failure
from United, then United may, at its discretion, restrict or eliminate
Contractor’s pleasure travel privileges, or suspend Contractor’s authority to
serve city pair markets, or impose any other nonexclusive remedy, including
breach of contract, or other remedies available to United.   Other non-exclusive
remedy would include, requiring Contractor to bear costs in excess of normal
guidelines.  The United Express Service Standards are outlined in Appendix I,
and may be changed by United upon notice given from time to time.

 

3.               Aircraft Ground Handling Procedures. Contractor agrees that in
providing Contractor’s United Express Services, it will conform to all of its
Aircraft Ground Handling Procedures.  As used herein, Aircraft Ground Handling
Procedures include, but are not limited to, procedures for (a) deicing, (b)
handling and (c) other aircraft servicing measures, as such procedures may be
prescribed by Contractor from time to time.  Contractor agrees that all Aircraft
Ground Handling Procedures prescribed by it will be established in compliance
with all applicable federal, state, local and industry regulations as well as
any additional procedures which United may prescribe from time to time. 
Contractor will obtain any and all necessary federal, state, local and
regulatory approvals of such Aircraft Ground Handling Procedures.  Once all
necessary approvals are obtained, Contractor will provide a copy of its Aircraft
Ground Handling Procedures to United.  At each Joint Location and United
Location, as necessary, Contractor will train United employees in the
requirements of Contractor’s Aircraft Ground Handling Procedures; provided that
Contractor will provide a trainer and materials and United will pay all other
expenses incurred by its employees in connection with such training.   However,
Contractor agrees to adhere to the United Express Service Standards outlined in
Appendix I for all Ground Handing of their United Express flights.

 

4.               Liability for Operations. Nothing in this Article VI.B is
intended to nor will be construed so as to relieve Contractor of any liability
or to impose any liability on United for Contractor’s United Express Services by
virtue of any of United’s rights under Article VI.B.2 or Article VI.B.3, whether
exercised or not.

 

5.               Non-Exclusivity.  Nothing in this Agreement is intended nor
will be construed to give Contractor the exclusive right to use the United
Marks, or to abridge United’s right to use or to license the Marks, and United
hereby reserves the right to continue use of the United Marks and to license
such other uses of such Marks as United may desire.

 

6.               Reversion of Marks. Upon termination of this Agreement for any
reason, the right to use herein granted for the United Marks will immediately
revert back to United, and Contractor will have no right to use such Marks in
any way.  Further, Contractor will, at its sole cost and expense immediately
upon termination of this Agreement, remove all United Marks from its aircraft,
its other vehicles, the uniforms of its personnel, its facilities and from any
and all other places or things controlled or formerly controlled by Contractor.

 

C.            INFRINGEMENT

 

United will, at its expense, defend, indemnify, release, protect, save and hold
Contractor, its officers, directors, agents and employees harmless from and
against any and all liabilities, damages, expenses, losses, claims, demands,
suits, fines or judgments, including but not limited to attorneys’ and

 

25

--------------------------------------------------------------------------------


 

witnesses’ fees, costs and expenses incident thereto, which may be suffered by,
accrue against, be charged to or be recovered from Contractor as a result of any
third-party claim that the use by Contractor of any United Mark in accordance
with the terms of this Agreement infringes a registered trademark or service
mark of any third party in the United States, and will pay all costs, damages
and attorneys’ fees that a court finally awards as a result of such claim.  To
qualify for such defense and payment, Contractor must (i) give United prompt
written notice of any such claim and (ii) allow United to control the defense of
the claim and all related settlement negotiations and fully cooperate with
United in its defense of the claim and the conduct of any settlement
negotiations.  United’s obligation hereunder is conditioned on Contractor’s
agreement that if any Mark becomes, or in United’s opinion is likely to become,
the subject of such a claim, Contractor will not dispute that United, at its
option, may either procure the right for Contractor to continue using such Mark
or to replace or modify such Mark so that it becomes non-infringing.  This
Article VI.C states United’s entire obligation to Contractor regarding
infringement or the like.

 

VII.                            ADDITIONAL UNDERTAKINGS

 

A.            BULK PURCHASES

 

Each party may assist the other in obtaining goods and services useful to the
other party, including, without limitation, fuel, uniforms, supplies and ground
equipment, in a more economical manner.  If United identifies opportunities for
cost savings as a result of bulk purchasing on behalf of Contractor, Contractor
is obligated to participate in the new cost saving initiative.  If United
identifies Carrier Controlled cost savings, United and Contractor agree to share
the savings.   If United identifies Pass Through cost savings, United will
retain the entire benefit.   If Contractor identifies Pass Through Cost savings,
United and Contractor will share the savings.

 

B.            FUEL

 

United, by or through it’s subsidiaries, agents or affiliates, shall have the
option to procure fuel and fuel services for or on behalf of Contractor. 
Contractor agrees to assist United, its subsidiaries, agents or affiliates in
identifying fuel or fuel service procurement opportunities, to provide data or
analysis pursuant thereto, and to enter into agreements for the provision of
said fuel or fuel services, including any provisions therein, at the direction
of United.  United shall use its best efforts to accommodate any operational or
other requirements of Contractor related to fuel or fuel services procured for
or on behalf of Contractor.

 

C.            PURCHASE BY UNITED OF PASS THROUGH COST ITEMS

 

1.               Pass Through Purchase Rights. United reserves the right to
assume the responsibility for purchasing products and services to be used as 
Pass Through Cost items under this Agreement by Contractor.

 

2.               Station Rent as a Pass Through. All station rent shall be
considered a Pass Through expense. Contractor agrees that it shall not enter
into any lease extension or new long-term lease agreement or any other new
contract (not in effect as of the date of this Agreement) that binds Contractor
to any given facility for longer than the term outlined in Article II Paragraph
B 3 without the expressed, written consent of United. United agrees that
approvals for agreements that involve additional space shall

 

26

--------------------------------------------------------------------------------


 

not be unreasonably withheld provided such space requests by Contractor conform
to United’s standards on space and facilities required to manage the level of
Contractor operations at any given station.

 

D.            UNIFORMS

 

Contractor, at its own expense, shall pay for and require all of its Designated
Personnel and other employees of Contractor who are visible to the public to
wear Contractor approved uniforms while performing Contractor’s United Express
Services as outlined in Appendix I.

 

E.              PASSES AND REDUCED RATE TRAVEL

 

Each party will comply with the terms of a separate agreement between them under
which are granted to the employees of the other party certain passes and reduced
rate pleasure travel privileges.  However, United has the right to retain all
revenue generated from reduced rate travel, including companion passes, both on
United and United Express operated flights.

 

F.              SIGNAGE

 

As of the Effective Date, Contractor will display signage advertising its
operations as a United Express Carrier at all Contractor Locations and at those
Joint Locations specified by United.  All signage must be approved by United
prior to its use by Contractor, and Contractor shall be responsible for the cost
of all acquisition, installation and maintenance of all such signage. However,
should United decide to rebreed or change signage requirements beyond the
standards that existed on the Effective Date of this Agreement, United agrees to
pay the incremental costs associated with signage changes as a Pass Through
Costs not subject to Markup.

 

G.            ENVIRONMENTAL

 

1.               With respect to all matters that relate to or may affect the
environment, Contractor agrees to conduct its operations in a prudent manner,
taking reasonable preventive measures to avoid environmental liabilities,
including, without limitations, measures to prevent unpermitted releases to the
environment.

 

2.               Contractor agrees, at its own expense, to conduct its
operations in compliance with all Environmental Laws, including all
environmental rules, regulations, and policies dictated by the applicable
airport authority, including ensuring its employees are trained in the
procedures required to meet all Environmental Laws.

 

3.               To the extent associated with Contractor’s activities
(including those of its agents), Contractor shall be responsible, and will
indemnify United, for any and all environmental liabilities, including, without
limitation, any penalties or costs associated with any enforcement action,
airport authority action, or private claim, any remediation or restoration
costs, any investigation costs, legal or environmental consultant costs, or any
property damage costs.

 

4.               For any leased areas that are jointly operated by both
Contractor and United, the following additional provisions apply.

 

a.               Contractor shall ensure its own activities comply with
Environmental Laws, which may include, when appropriate, coordination with
United, such as to identify spill prevention procedures for

 

27

--------------------------------------------------------------------------------


 

any shared equipment.  If any tanks for ground support equipment (“GSE”) fueling
are shared, both parties must ensure the fuel complies with the sulfur
concentration limitations required under Section 211(g) of the Clean Air Act,
and its implementing regulations at 40 CFR Part 80, (including any amendments,
revisions, or succeeding statues and regulations), and provide documentation if
requested.

 

b.              Except for de minimis amounts, Contractor shall promptly notify
United’s facility Environmental Coordinator of any spills or leaks of hazardous
substances, including petroleum substances, and provide copies of any written
reports provided to the applicable agencies and airport authorities.

 

c.               Contractor shall provide copies of any notices of violations
for environmental compliance received from any environmental agency or airport
authorities.

 

VIII.                        RATES PAYABLE TO CONTRACTOR

 

A.            RATES

 

As agreed by United and Contractor and effective on July 1, 2003:

 

1.               Consideration.  For and in consideration of the transportation
services, facilities and other services to be provided by Contractor hereunder,
the right of United to (i) control all aspects of inventory as described in
Article IV.C, (ii) receive and retain all air fares, cargo rates and mail
charges received by Contractor and United, and (iii) receive and retain all
other revenue received by Contractor and United as provided in this Agreement,
and other valuable consideration provided under this Agreement, United shall pay
Contractor specified Carrier Controlled Costs (together with “Markup” as defined
at Article VIII B) and specified Pass Through Costs for the Reimbursement
Categories as detailed in Appendix E for each aircraft type.

 

2.               Definitions.  Contractor and United agree to the definitions
for both Carrier Controlled and Pass Through Costs in Appendix E. Contractor is
responsible for any and all other costs necessary to operate the aircraft
covered under the terms of this Agreement in accordance with the United Express
Service Standards. United is not responsible for any other costs not
specifically covered in this Agreement.

 

3.               Reimbursement Categories.  The Pass Through Costs and Carrier
Controlled Costs are grouped by “Reimbursement Categories” for each aircraft
type. Within each Reimbursement Category, are specific kinds or types of
expenses as outlined in Appendix E.

 

4.               Unit Rate.   Each Reimbursement Category, whether the costs are
Pass Through Costs or Carrier Controlled Costs, is expressed in terms of one or
more “Unit Rates.”  The Unit Rates express the basic measurement and constitute
the driver of costs for each Reimbursement Category.  Each Reimbursement
Category has specific Unit Rates as outlined in Appendix E.

 

5.               Annual Adjustment Factors.  Effective as of each anniversary of
the Effective Date, Contractor and United agree to increase or decrease all
Carrier Controlled Costs, excluding, with respect to Aircraft Used in United
Express Service, aircraft lease payments determined under Generally Accepted
Accounting Principles (with respect to leased aircraft), interest payments on
aircraft acquisition indebtedness, and depreciation taken in accordance with
Generally Accepted Accounting Principles (for Contractor owned aircraft) (such
lease and interest payments, and depreciation are referred to collectively

 

28

--------------------------------------------------------------------------------


 

herein as “Contractor’s Aircraft Ownership Costs”), within the Reimbursement
Categories for the ensuing contract year by an amount equal to the then
applicable Carrier Controlled Costs multiplied by the applicable “Annual
Adjustment Factors” set forth on Appendix E.  Rates shall be adjusted in
accordance with the procedures set forth in Appendix E.  Except as expressly
provided in this Agreement, the parties do not want to implement, and have not
provided for, any additional rate changes, rate negotiations or rate setting
process.  For example, if as of the anniversary of the Effective Date, for the
Completed Block Hours Reimbursement Category, the rate is **** and the annual
adjustment factor ****, then the annual Carrier Controlled Cost element
effective as of such the anniversary of this Agreement shall be ****.

 

6.               Rate Re-set.  Contractor and United agree to re-set all United
Rates for Carrier Controlled Costs, excluding Contractor’s Aircraft Ownership
Costs, to take effect on January 1, 2008.  At that time, Unit Rates (not to
include Markup or Annual Adjustment Factors), will be re-set to reflect
Contractor’s actual costs in 2007.  ****. In anticipation of this re-set,
Contractor will also provide, on an annual basis, actual cost detail in a format
to be determined by United and will be subject to detailed audit and/or
benchmarking per Article XIV.F.  The rate reset process shall be complete by
March 31, 2008 and shall be retroactive to Jan 1, 2008.

 

7.               Commercially Reasonable Efforts.  Contractor agrees to use
commercially reasonable efforts to control its Carrier Controlled Costs and Pass
Through Costs.  Failure to use commercially reasonable efforts to control Pass
Through Costs shall be deemed as negligence on the part of the Contractor and
may subject such costs to rejection of payment by United, in which event
Contractor waives its rights to reimbursement of the applicable Pass Through
Cost items.  The parties agree to discuss any failure by Contractor to use
reasonable efforts to control costs.

 

8.               Aircraft Ownership Cost.

 

a.               Current.  Contractor’s Aircraft Ownership Costs on Current
Aircraft will be reimbursed by United, plus a Markup (assuming an operating
performance at the “B” level), but will not be subject to the application of any
Annual Adjustment Factors.

 

Growth and Supplemental.  Subject to the provisions in Article VIII Paragraphs
A.8 and A.9 and Article VIII Paragraph B.5, Contractor’s Aircraft Ownership Cost
on Growth Aircraft and on Supplemental Aircraft will be reimbursed by United
plus a Markup.

 

b.              For CRJ-200 Growth Aircraft delivered during 2003, ****

 

d.              For CRJ-700 Growth Aircraft delivered during 2003, ****

 

e.               ****

 

9.               ****

 

10.         Ground Station handling. With the exception of ground station
activities outlined in Article VIII, Paragraph A 11, for all departures ground
handled by Contractor, whether operated by Contractor or operated by another
United Express Carrier, United shall pay contractor those rates outlined in
Appendix J for the appropriate station and equipment type as outlined in
Appendix J. For the calculation of fixed cost Ground Station handling rates, at
the beginning of each year and then again by June 30th, Ground Station fixed
costs rates will be established for the following six months by the methodology
in the following two sentences. For each station, where there are turboprop
operations, the

 

29

--------------------------------------------------------------------------------


 

Ground Station fixed cost rate for Turboprops in Appendix J will be added to the
weighted average of the CRJ fixed cost rate, which shall be calculated by
multiplying the Ground Station fixed cost rate for the CRJ 200 in Appendix J, by
percentage of CRJ 200 scheduled number of departures compared to the total
number of CRJ departures and adding the result generated by multiplying the
Ground Station fixed cost rate for the CRJ 700 in Appendix J, by percentage of
CRJ 700 scheduled number of departures compared to the total number of CRJ
departures. For each station, where there are no turboprop operations, the
Ground Station fixed cost rate will be the weighted average of the CRJ fixed
cost rate, which shall be calculated by multiplying the Ground Station fixed
cost rate for the CRJ 200 in Appendix J, by percentage of CRJ 200 scheduled
number of departures compared to the total number of CRJ departures and adding
the result generated by multiplying the Ground Station fixed cost rate for the
CRJ 700 in Appendix J, by percentage of CRJ 700 scheduled number of departures
compared to the total number of CRJ departures. Each Reimbursement Category,
whether the costs are Pass Through Costs or Carrier Controlled Costs, is
expressed in terms of one or more “Unit Rates.”  The Unit Rates express the
basic measurement and constitute the driver of costs for each Reimbursement
Category.  Each Reimbursement Category has specific Unit Rates as outlined in
Appendix J.

 

11.         Ground Station handling of other United Express Carriers.  To the
extent United has any contract in place, which obligates it to pay another
United Express Carrier for ground handling services performed by Contractor,
United will not be liable to pay Contractor for those variable departure rates
outlined in Appendix J only for those departures handled by Contractor for
aforementioned United Express Carrier.  United will also not be liable to pay
Contractor for that portion of fixed costs and Pass Throughs per station
determined by the multiplying the percentage of departures handled by Contractor
for another United Express Carrier (as compared to total departures handled by
Contractor at that station) by the amount of fixed cost and per month and Pass
Throughs for that station outlined in Appendix J.

 

B.            MARKUP

 

For each calendar month that this Agreement is in effect, United will pay to
Contractor a fee (“Markup”) that is determined as follows:

 

1.               Contractor’s actual measured performance in four areas,
including (a) on-time performance, (b) controllable flight completion rate, (c)
baggage handling, and (d) customer repurchase intent, will each be assigned a
grade (A, B, C, or D) by reference to the table on Appendix F.  Each such graded
category will carry a weighting as outlined in Appendix F in making the Markup
calculation.

 

2.               Carrier Controlled Costs will then be allocated into actual
costs expended by Contractor for each aircraft type and for station carrier
controlled costs.

 

3.               The percentage of the amount of each allocated category
determined pursuant to paragraph 2 above will then be multiplied by the
percentage assigned at Appendix E to each grade that is given pursuant to
paragraph 1 above.

 

4.               The sum of the products obtained pursuant to paragraph 3 above
will be the Markup for the calendar month for the applicable calendar month.

 

This Markup is intended to represent “B-level” performance against Contractor’s
Monthly Operating Goals (excluding aircraft ownership) and will be paid in
accordance with the Monthly Incentive Payment program as detailed below in
Article VIII.C.

 

30

--------------------------------------------------------------------------------


 

5.               Markup on Five (5) Supplemental Aircraft.   ****

 

C.            OPERATING GOALS

 

For each calendar month and for Contractor’s entire United Express operations,
Contractor’s actual Performance Level shall be measured with respect to each of
four Operating Goals.  To establish the Markup to be applied hereunder, add
together the four applicable Markup Points (percentage figures) associated with
the relevant Performance Metrics set forth on Appendix F , yielding a sum that
is designated as the Total Markup Factor. Multiply the Total Markup Factor by
the total aggregate Carrier Controlled Costs for the month in question, and the
resultant amount is designated as the Markup as detailed in Appendix F.

 

1.               Operating Goals Methodology.  Contractor’s Monthly Operating
Goals for the calendar year will be established using the predetermined
methodology set forth below and will take effect on January 1 of each year.  All
goals and adjustments used to create these goals will be calculated using two
(2) decimal points.

 

On a metric by metric basis, for calendar years when United’s Mainline
performance (defined as performance for United Airlines’ domestic flights,
weighted by departures) is better than United Express Best Practice Operating
Performance

 

a.               Contractor’s On-Time Zero (“On-Time Zero or On-Time”) Operating
Goal is calculated as equal to United’s Operating Mainline Performance (United
Airlines’ domestic flights, weighted by departures), adjusted down 4.00
percentage points then adjusted for regional differences. Regional differences
will be accounted for by taking the resulting goal generated by the previous
sentence and multiplying that number by the quotient of the weighted average of
United Mainline On Time Zero performance for the hubs in which Contractor
operates (weighted by Contractor hub departures) and the United Mainline System
On Time Zero Performance (performance for United Airlines’ domestic flights,
weighted by departures).

 

b.              Contractor’s Controllable Flight Completion (“Controllable
Completion” or “Controllable Flight Completion”) Operating Goal is equal to
United’s system-wide Mainline Operating Performance (United Airlines’ domestic
flights, weighted by departures) for its own operation adjusted downward by 1.00
percentage points.  Controllable Flight Completion excludes cancellations due to
weather, Air Traffic Control (“ATC”) cancellations, requests by United to cancel
flights in conjunction with the Ground Delay Program, acts or omissions by
United and emergency airworthiness directives.

 

c.               Contractor’s Mishandled Bag (“Mishandled Bags”) Operating Goal
is calculated as equal to United’s system-wide OperatingPerformance (domestic
performance, weighted by departures)  for its own operation adjusted upward by
1.00 points then adjusted for regional differences. Regional differences will be
accounted for by taking the resulting goal generated by the previous sentence
and multiplying that number by the quotient of the weighted average of United
Mainline Mishandled Bag performance (domestic flights, for the hubs in which
Contractor operates (weighed by Contractor hub departures) and the United
Mainline System Mishandled Bag Performance (domestic performance, weighted by
departures).  As of August 31st, 2004, Mishandled Bag will be defined as
Contractor performance for all stations where Contractor performs ground
handling services whether for Contractor flying or another United Express
carrier. If United cannot appropriately track Mishandled Bags to account for
previous sentences, then Contractor Mishandled Bag performance will only be
measured on those stations where Contractor performs ground handling services
for Contractor flying.

 

31

--------------------------------------------------------------------------------


 

d.              Contractor’s Year 1 Repurchase Intent (“Repurchase Intent or
RPI”) Operating Goal will be United Express Best Practice minus 7.00 percentage
points. Concurrent with the annual goal setting process, starting in year 2 and
ending in year 6, the 7.00 percentage points referenced in the previous sentence
will be reduced by 1.00 percentage points each year such that in year 6, and for
every year thereafter Contractor’s Repurchase Intent (“Repurchase Intent or
RPI”) ****.

 

On a metric by metric basis, for calendar years when United’s Mainline
performance (domestic flights, weighted by departures) is worse than United
Express Best Practice Operating Performance

 

e.               Contractor’s On-Time Zero (“On-Time Zero or On-Time”) Operating
Goal is calculated as equal to the United Express Best Practice Operating
Performance ****. Regional differences will be accounted for by taking the
resulting goal generated by the previous sentence and multiplying that number by
the quotient of the weighted average of United Mainline On Time Zero performance
(domestic flights, weighted by departures) for the hubs in which Contractor
operates (weighted by Contractor hub departures) and the United Mainline System
On Time Zero Performance (domestic flights, weighted by departures)

 

f.                 Contractor’s Controllable Flight Completion(“Controllable
Completion” or “Controllable Flight Completion”) ****.  Controllable Flight
Completion excludes cancellations due to weather, Air Traffic Control (“ATC”)
cancellations, requests by United to cancel flights in conjunction with the
Ground Delay Program, acts or omissions by United and emergency airworthiness
directives.

 

g.              Contractor’s Mishandled Bag (“Mishandled Bags”) Operating Goal
is calculated as equal to United Express Best Practice Performance **** then
re-adjusted for regional differences accounting for regions in which Contractor
operates. Regional differences will be accounted for by taking the resulting
goal generated by the previous sentence and multiplying that number by the
quotient of the weighted average of United Mainline Mishandled Bag performance
(domestic flights, weighted by departures) for the hubs Contractor operates in
(weighed by Contractor hub departures) and the United Mainline System Mishandled
Bag Performance (domestic flights, weighted by departures).  As of August 31st,
2004,  Mishandled Bag will be defined as Contractor performance for all stations
where Contractor performs ground handling services whether for Contractor flying
or another United Express carrier. If United cannot appropriately track
Mishandled Bags to account for previous sentences, then Contractor Mishandled
Bag performance will only be measured on those stations where Contractor
performs ground handling services for Contractor flying.

 

h.                                      ****

 

2.               B- Level Performance.  Contractor’s Monthly Operating Goals, as
defined above in Paragraph 1.a – 1.h and adjusted for seasonality using the
Seasonality Adjustment Factors set forth in Appendix F, define the minimum
performance necessary to achieve at least B–Level Performance.

 

3.               Performance Grade Widths.  “Grade Widths” (the range between
the lowest end of each Performance Level) remain constant and will not be
changed over the entire Term of this Agreement and are as set forth in Appendix
F.

 

4.                                       Example.  ****

 

5.               Seasonality Adjustment.   At the beginning of each year, after
Contractor’s Monthly Operating Goals for the year have been calculated by the
methodology outlined above but before

 

32

--------------------------------------------------------------------------------


 

Contractor’s Monthly Operating Goals are set, Contractor may create the final
Performance Level goals by multiplying any of the four Contractor’s Monthly
Operating Goals by a seasonality factor developed by Contractor provided that
the twelve (12) month straight average of each of Contractor’s Monthly Operating
Goals remains unchanged after seasonality factors are applied.

 

WIRE TRANSFER AND RECONCILIATION

a.               ****

 

IX.                                FEES PAYABLE TO UNITED

 

A.            RETROACTIVITY PAYMENTS

 

United and Contractor agree that an amount equal to **** will represent all
retroactive payments owed to United for Program Fees earned by United for the
period from January 1, 2003 until July 1, 2003   This amount will be paid by
Contractor in a single lump sum within 30 days of the signing of this Agreement.

 

B.            PROGRAM FEES

 

1.               For and in consideration of the reservations, support services,
facilities and other services to be provided to Contractor hereunder, the
license granted to Contractor for the specified use of United’s Marks, and other
valuable consideration provided under this Agreement, Contractor shall pay
United a per Revenue Passenger fee pursuant to Contractor’s United Express
flights operated in the city-pair markets set forth on Appendix L (“Program
Fees”).

 

2.               The Program Fees are reflected on Appendix M and will be
subject to annual adjustments consistent with those applied to Carrier
Controlled Costs as outlined in Article VIII.A.5 and Appendix E.

 

C.            PAYMENT

 

Payment for transportation furnished by Contractor for the markets set forth on
Appendix L, will be made by Contractor monthly through the Airline Clearing
House, Inc. (“ACH”), in accordance with ACH rules and procedures.  Should the
ACH be disbanded or otherwise cease to function, settlement will be accomplished
directly between the parties.  United may, at any time, elect to invoice
Contractor for such amounts in which case such amounts will be paid by
Contractor within forty-five (45) days after the date of the invoice therefore. 
If invoiced, any past due amount will accrue interest at a rate not to exceed
1-1/2% per month compounded or the maximum rate permitted by law, whichever is
less from the date due thereof to the date of payment.

 

D.            ADDITIONAL PERSONNEL

 

It is mutually agreed and understood by the parties hereto that the aforesaid
Program Fees contemplate that, in the performance of the support services
described in Article III hereof, United will use the personnel normally in its
employ or third parties selected by United and the equipment and facilities
which it owns or leases.  If United is requested by Contractor to (i) employ,
retain or otherwise furnish additional personnel or (ii) obtain, by purchase,
lease or otherwise, any additional facilities or equipment, or (iii) incur in
any manner whatsoever any additional expenses or disbursements in connection
with its performance of this Agreement which are not included in the calculation
of the Program Fees, Contractor will reimburse United in full for all such
amounts; provided, that prior to

 

33

--------------------------------------------------------------------------------


 

incurring any additional costs or expenses or making any such disbursements,
United will obtain the prior written approval of Contractor.

 

E.              GOVERNMENT ASSISTANCE

 

Any and all direct or indirect assistance received by Contractor as a result of
government assistance or bail-out plans will be forwarded directly to United to
the extent reimbursed by United to Contractor or included in future payments by
United to Contractor.  Examples include, but are not limited to, direct payments
to Contractor, loan programs, reimbursement of security fees, and waivers of any
and all fees and taxes.

 

****

 

X.                                    MAINTENANCE AND FUELING

 

United will have no responsibility under this Agreement for maintenance or
fueling of Contractor’s aircraft.

 

XI.                                U.S. MAIL

 

United and Contractor agree to cooperate in making bids for mail carriage.

 

XII.                            INSURANCE

 

A.            INSURANCE TYPES

 

During the term of this Agreement, Contractor agrees to procure and maintain in
full force and effect, at its own expense, policies of insurance with insurers
of recognized reputation and responsibility, which provide, unless otherwise
provided in the Aircraft Leases, at a minimum the following insurance:

 

1.               Comprehensive Airline Liability Insurance, including but not
limited to Aircraft Liability, Passenger Liability, Comprehensive General
Liability Insurance, War Risk and Allied perils, including both passengers and
other third parties, Cargo Liability and Baggage Liability Insurance, with
combined single limits for each and every loss and each aircraft of not less
than ****.  Any policies of insurance carried in accordance with this
Article XI.A.1 will also contain or be endorsed to contain those provisions set
forth in the attached Appendix G.

 

2.               Aircraft hull all risks insurance, including ground and flight
coverage on Contractor’s aircraft, including its engines and all its parts when
installed or temporarily detached from Contractor’s aircraft on a
repair-or-replace basis with a deductible United has reasonably deemed
appropriate.

 

3.               ****  United shall in no way be liable for any workers’
compensation claims paid by Contractor related to any of Contractor’s
operations.  The Contractor’s insurer agrees to waive rights of subrogation
against United with respect to worker’s compensation claims.

 

4.               ****.

 

5.               ****

 

34

--------------------------------------------------------------------------------


 

B.            30-DAY NOTICE

 

On or before the Effective Date, and not less than thirty days (seven days
notice with respect to war risk), before the expiration or termination date of
any insurance required to be maintained by Contractor under Article XI.A above,
Contractor will furnish United with certificates of insurance, substantially in
the form of the attached Appendix G, evidencing compliance with the foregoing
requirements, unless otherwise provided in writing between the parties.

 

C.            ALTERATIONS

 

United has the right to make reasonable alterations in the requirements set
forth in this Article XI above, in respect of the types and scope of coverage
and amounts of insurance, any such alteration being deemed reasonable if readily
available and if it becomes the custom in the industry.

 

D.            FAILURE TO MAINTAIN INSURANCE

 

If Contractor fails to acquire or maintain insurance as herein provided, United
may at its option secure such insurance on Contractor’s behalf at Contractor’s
expense.

 

XIII.                        LIABILITY AND INDEMNIFICATION

 

A.            EMPLOYER’S LIABILITY AND WORKERS’ COMPENSATION

 

Each party hereto assumes full responsibility for its employer’s liability and
workers’ compensation liability to its own officers, directors, employees or
agents on account of injury or death resulting from or sustained in the
performance of their respective service under this Agreement.  Each party, with
respect to its own employees, accepts full and exclusive liability for the
payment of workers’ compensation and employer’s liability insurance premiums
with respect to such employees, and for the payment of all taxes, contributions
or other payments for unemployment compensation or old age benefits, pensions or
annuities now or hereafter imposed upon employers by the government of the
United States or by any state or local governmental body with respect to such
employees measured by the wages, salaries, compensation or other remuneration
paid to such employees, or otherwise, and each party further agrees to make such
payments and to make and file all reports and returns, and to do everything to
comply with the laws imposing such taxes, contributions or other payments.

 

B.            INDEMNIFICATION BY CONTRACTOR

 

Contractor hereby assumes liability for and agrees to indemnify, release,
defend, protect, save and hold United and its officers, directors, agents and
employees harmless from and against any and all liabilities, damages, expenses,
losses, claims, demands, suits, fines or judgments, including but not limited
to, attorneys’ and witnesses’ fees, costs and expenses incident thereto, which
may be suffered by, accrue against, be charged to or be recovered from United or
its officers, directors, employees or agents, by reason of any injuries to or
deaths of persons, except for injury or death of United employees, or the loss
of, damage to or destruction of property, including the loss of use thereof,
arising out of, in connection with or in any way related to any act, error,
omission, operation, performance or failure of performance of Contractor or its
officers, directors, employees and agents, regardless of any negligence either
active, passive or otherwise on the part of United or its officers, directors,
employees or agents (but excluding the reckless and willful misconduct or gross
negligence of United or its officers, directors, employees or agents), which is
in any way related to the services of Contractor contemplated by or provided
pursuant to this Agreement, or otherwise.  United will give Contractor prompt
and timely notice of any claim made or

 

35

--------------------------------------------------------------------------------


 

suit instituted against United which in any way results in indemnification
hereunder, and Contractor will have the right to compromise or participate in
the defense of same to the extent of its own interest.

 

C.            INDEMNIFICATION BY UNITED

 

United hereby assumes liability for and agrees to indemnify, release, defend,
protect, save and hold Contractor and its officers, directors, agents and
employees harmless from and against any and all liabilities, damages, expenses,
losses, claims, demands, suits, fines or judgments, including but not limited
to, attorneys’ and witnesses’ fees, costs and expenses incident thereto, which
may be suffered by, accrue against, be charged to or be recovered from
Contractor or its officers, directors, employees or agents, by reason of any
injuries to or deaths of persons, except for injury or death of Contractor’s
employees, or the loss of, damage to or destruction of property, including the
loss of use thereof, arising out of, in connection with or in any way related to
any act, error, omission, operation, performance or failure of performance of
United or its officers, directors, employees or agents regardless of any
negligence either active, passive or otherwise on the part of Contractor or its
officers, directors, employees, or agents (but excluding the reckless and
willful misconduct or gross negligence of Contractor or its officers, directors,
employees or agents), which is in any way related to the services of United
contemplated by or provided pursuant to this Agreement.  Contractor will give
United prompt and timely notice of any claim made or suit instituted against
Contractor which in any way results in indemnification hereunder, and United
will have the right to compromise or participate in the defense of same to the
extent of its own interest.

 

D.            CONTRACTOR’S SUPPLIES LIABILITY

 

Contractor hereby assumes liability for and agrees to indemnify, release,
defend, protect, save and hold United and its officers, directors, agents and
employees from and against any and all liabilities, damages, losses, claims,
demands, suits, fines or judgments, including but not limited to attorneys’ and
witnesses’ fees, costs and expenses incident thereto, which may be suffered by,
accrue against, be charged to or be recovered from United or its officers,
directors, employees, or agents by reason of any losses or damages incurred on
account of the loss, misapplication, theft or forgery of passenger tickets,
exchange orders or other supplies furnished by or on behalf of United to
Contractor, or the proceeds thereof, whether or not such proceeds have been
deposited in a bank and whether or not such loss is occasioned by the insolvency
or bankruptcy of a bank in which Contractor may have deposited such proceeds,
other than a loss caused by a bank to which funds have been transmitted at the
express direction of United.  Contractor’s responsibility hereunder for
passenger tickets, exchange orders and other supplies will commence immediately
upon the delivery of said passenger tickets, exchange orders, and other supplies
into the possession of Contractor or any duly authorized officer, agent or
employee of Contractor.  United will furnish Contractor prompt and timely notice
of any claims made or suits instituted against United which in any way may
result in the indemnification hereunder, and Contractor will have the right to
compromise or participate in the defense of same to the extent of its own
interest.

 

E.              INDEMNITY FOR INFORMATION

 

Contractor hereby assumes liability for and agrees to release, defend, protect,
save, indemnify and hold United, its officers, directors, employees and agents
harmless from all liabilities, damages, losses, claims, demands, suits, fines or
judgments including but not limited to attorneys’ and witness’ fees, costs and
expenses incident thereto, of Contractor and any third person, express or
implied, arising by law or otherwise, as a result of, or related to, any errors
in information provided by United under this Agreement, regardless of any
negligence of United either active, passive or otherwise (but excluding the
willful misconduct of United).  Contractor’s waiver and release to United in
this Article XIII applies to any

 

36

--------------------------------------------------------------------------------


 

liability, obligation, right, claim, or remedy in tort and including any
liability, obligation, right, claim, or remedy for loss of revenue or profit or
any other direct, indirect, incidental, special, or consequential damages.

 

F.              UNITED DEFINITIONS

 

As used in this Article XIII for purposes of identifying an indemnified party,
all references to United include United’s parent company, and any subsidiary or
affiliate of United or its parent company, and their respective employees,
officers, directors and agents.  For purposes of this Article XIII any passenger
who connects in any city from a flight on United or Contractor (the “Carrying
Party”) within four (4) hours after the end of such flight to a flight of the
other party (the “Connecting Party”) become passengers of the Connecting Party
when such passenger enters the hold room or waiting area to which they were
deplaned in such city from the Carrying Party’s flight to such on-line city.  A
passenger of the Carrying Party who does not have a connecting flight with the
other party hereto and prior to entering the hold room or waiting area after
deplaning from the Carrying Party’s flight in the Connection City is a passenger
of the Carrying Party.  For purposes of this Article XIII, neither loading
bridges, hallways, stairways, nor ramp areas will be considered part of the hold
room or waiting area.

 

XIV.                       REPORTS

 

A.            CLOSE-OUT ENTRIES

 

****

 

B.            BOARDING INFORMATION

 

Information reports containing data covering boarding, and other information
agreed to by the parties for Contractor’s operations hereunder will be produced
from the close-out entries and provided by United to Contractor on a monthly
basis 15 days after the month end.

 

C.            OPERATING PERFORMANCE

 

Contractor will furnish to United within ten business days (10) after the end of
each month a detailed report of its operating performance, which report will
include information on Contractor’s performance during the preceding month for
each of the items designated by United, including, but not limited to, Operating
Performance Standards and aircraft appearance.

 

D.            INSPECTION

 

United may inspect and audit Contractor’s corporate records and accounts solely
related to Contractor’s United Express Services, from time to time, upon
reasonable notice during the life of this Agreement; provided that such
inspections do not unreasonably interfere with Contractor’s business. 

 

E.              FINANCIAL STATEMENTS

 

Contractor will furnish to United, (i) within the time frame determined by the
Securities Exchange Commission (SEC) for financial reporting after the end of
the each calendar quarter, unaudited financial statements, including
Contractor’s then current corporate balance sheet and profit and loss statement,
and (ii) within 90 days after the end of the Contractor’s fiscal year,
Contractor’s then current, audited financial

 

37

--------------------------------------------------------------------------------


 

statements including, either separately or on a consolidated basis, the balance
sheet and the profit and loss statement, together with associated footnotes, and
a copy of the independent auditor’s report.

 

F.              BENCHMARKING

 

In anticipation of any future rate resetting that may be permitted under this
Agreement, Contractor agrees to participate diligently in a detailed audit
and/or benchmarking process to be determined by United.  This benchmarking
process would begin no earlier than six (6) months prior to the planned
effective date of the new rate.

 

G.            GOVERNMENT FILINGS

 

Contractor will be responsible for filing all reports relating to its operations
with the DOT, FAA and other applicable government agencies  (other than any such
reports for which United has assumed the responsibility to file them on
Contractor’s behalf), and Contractor will promptly furnish United with copies of
all such reports and such other available traffic and operating reports as
United may request from time to time during the life of this Agreement.  To the
extent only United is in possession of relevant statistics used in such reports,
United will provide such available statistics to Contractor as necessary for
Contractor to complete these filings.  If United fails to provide such
statistics to Contractor sufficiently in advance of the applicable deadline for
such filings, and Contractor is unable to submit such filings by the deadline
because of such delay, United will reimburse Contractor for any fines or
penalties incurred by Contractor as a result of its failure to submit such
filings by the deadline.

 

H.            COPY OF GOVERNMENT REPORTS

 

Contractor will promptly furnish United with a copy of every final report that
Contractor prepares, whether or not such report is filed with the FAA, NTSB or
any other governmental agency, relating to any accident or incident involving an
aircraft used by Contractor pursuant to this Agreement, when such accident or
incident is claimed to have resulted in the death or injury to any person or the
loss of, major damage to or destruction of any property.

 

XV.                           INDEPENDENT CONTRACTORS AND UNAUTHORIZED
OBLIGATIONS

 

A.            INDEPENDENT CONTRACTORS

 

1.               The employees, agents and independent contractors of each party
hereto (the “Employer”) engaged in performing any of the services the Employer
is to perform pursuant to this Agreement are employees, agents, and independent
contractors of the Employer for all purposes and under no circumstances will be
deemed to be employees or agents or independent contractors of the other Party
(the “non-Employer”).   The Non-Employer will have no supervision or control
over any such Employer’s employees, agents and independent contractors and any
complaint or requested change in procedure made by the Non-Employer will be
transmitted by it to the Employer’s designated representatives.  In its
performance under this Agreement, each party will act for all purposes, as an
independent contractor and not as an agent for the other party.

 

2.               Notwithstanding the fact that Contractor has agreed to follow
certain procedures, instructions and United Express Service Standards pursuant
to this Agreement, United will have no supervisory power or control over any
employees, agents or independent contractors engaged by Contractor in connection
with its performance hereunder, and all complaints or requested changes in

 

38

--------------------------------------------------------------------------------


 

procedures made by United will, in all events, be transmitted by United to
Contractor’s designated representatives.  Nothing contained in this Agreement is
intended to limit or condition Contractor’s control over its operations or the
conduct of its business as an air carrier, and Contractor and its principals
assume all risks of financial losses which may result from the operation of the
air services to be provided by Contractor hereunder.

 

B.            EMPLOYEES

 

The employees, agents and independent contractors of United engaged in
performing any of the services United is to perform pursuant to this Agreement
are employees, agents and independent contractors of United for all purposes and
under no circumstances will be deemed to be employees, agents or independent
contractors of Contractor.  Contractor will have no supervision or control over
any such United employees, agents and independent contractors and any complaint
or requested change in procedure made by Contractor will be transmitted by
Contractor to United’s designated representatives. In its performance under this
Agreement, United will act, for all purposes, as an independent contractor and
not as an agent for Contractor.

 

C.            UNAUTHORIZED OBLIGATIONS

 

1.               Nothing in this Agreement authorizes United to make any
contract, agreement, warranty or representation on Contractor’s behalf, or to
incur any debt or obligation in Contractor’s name (“Contractor Unauthorized
Obligation”); and United hereby agrees to defend, indemnify, save, release and
hold Contractor and its officers, directors, employees and agents harmless from
any and all liabilities, claims, judgments and obligations which arise as a
result of or in connection with or by reason of any such Contractor Unauthorized
Obligation made by United or its officers, directors, employees, agents or
independent contractors (other than Contractor) in the conduct of United’s
operations.

 

2.               Nothing in this Agreement authorizes Contractor to make any
contract, agreement, warranty or representation on United’s behalf, or to incur
any debt or obligation in United’s name (“United Unauthorized Obligation”); and
Contractor hereby agrees to defend, indemnify, save, release and hold United and
its officers, directors, employees and agents harmless from any and all
liabilities, claims, judgments and obligations which arises as a result of or in
connection with or by reason of any such United Unauthorized Obligation made by
Contractor or its officers, directors, employees, agents or independent
contractors (other than United) in the conduct of Contractor’s operations.

 

D.            CONTRACTOR OPERATED FLIGHTS

 

The fact that Contractor’s operations are conducted under the United Marks and
listed under the UA designator code will not affect their status as flights
operated by Contractor, and Contractor and United agree to advise all third
parties, including passengers, of this fact.

 

XVI.                       DEFAULT AND TERMINATION

 

A.            OPERATIONS DEFAULT

 

1.               If either party becomes insolvent; if the other party is not
regularly paying its bills when due without just cause; if either party takes
any step leading to its cessation as a going concern; makes an assignment of
substantially all of its assets for the benefit of creditors or a similar
disposition of the assets of the business; or if either party either ceases or
suspends operations for reasons other than an Article XXVI

 

39

--------------------------------------------------------------------------------


 

Force Majeure condition (a “Section A Default”), then the other party (the
“Insecure Party”) may terminate this Agreement on not less than 10 days written
notice (the “Notice Period”) to such party (the “Section A Defaulting Party”)
unless the Section A Defaulting Party immediately gives adequate assurance of
the future performance of this Agreement within the Notice Period by
establishing an irrevocable letter of credit—issued by a U.S. bank acceptable to
the Insecure Party, on terms and conditions acceptable to the Insecure Party,
and in an amount sufficient to cover all amounts potentially due from the
Section A Defaulting Party under this Agreement—that may be drawn upon by the
Insecure Party if the Section A Defaulting Party does not fulfill its
obligations under this Agreement in a timely manner.

 

2.               If bankruptcy proceedings are commenced with respect to the
Section A Defaulting Party and if this Agreement has not otherwise terminated,
then to the extent permitted by the Bankruptcy Court, the Insecure Party may
upon thirty (30) days’ prior written notice suspend all further performance of
this Agreement until the Section A Defaulting Party assumes or rejects this
Agreement pursuant to Section 365 of the Bankruptcy Code or any similar or
successor provision.  Any such suspension of further performance by the Insecure
Party pending the Section A Defaulting Party’s assumption or rejection will not
be a breach of this Agreement and will not affect the Insecure Party’s right to
pursue or enforce any of its rights under this Agreement or otherwise.  If a
bankruptcy proceeding is commenced with respect to Contractor, Contractor and
United hereby agree that Contractor’s obligations under this Agreement, the
Aircraft Leases and  the Additional Aircraft Leases must be fully performed
pursuant to the terms of this Agreement, the Aircraft Leases and the Additional
Aircraft Leases, and that in the event United provides written notice to
Contractor and/or its trustee in bankruptcy of United’s demand that this
Agreement, the Aircraft Leases and the Additional Aircraft Lease, be terminated,
Contractor and/or trustee shall be obligated to reject such agreements pursuant
to Section 365 of the Bankruptcy Code within 30 days of such notice and release
any and all rights thereunder to United.

 

B.            COVENANT DEFAULT

 

If either party (the “Section B Defaulting Party”) shall refuse, neglect or fail
to perform, observe, or keep any material covenants, agreements, terms or
conditions contained herein on its part to be performed, observed, and kept
(other than any such covenant or agreement for which this Agreement provides an
exclusive remedy and other than the covenants described in Article XVI.D), and
such refusal, neglect or failure (individually and collectively, a “Breach”)
shall continue for a period of thirty (30) days after written notice to cure
such Breach to the Section B Defaulting Party thereof or such longer period as
may be demonstrably  necessary to complete the cure of such failure (but such
longer period may not exceed 60 days after the receipt of the notice to cure) (a
“Section B Default”) then the other party may upon thirty (30) days’ notice to
the Section B Defaulting Party terminate this Agreement.  If a notice of Breach
is delivered and a notice of termination is not delivered within forty-five (45)
days after the end of the 30 or 60 day cure period, as applicable, the other
party shall be deemed to have waived its right hereunder to terminate for the
particular occurrence of Breach for which the Section B Defaulting Party
received notice.  Notwithstanding the foregoing, if United shall permanently
cease operations as a certificated air carrier, Contractor may give written
notice and terminate the Agreement effective immediately after such cessation of
operations.

 

C.            DEFAULT BY CONTRACTOR

 

1.               ****

 

40

--------------------------------------------------------------------------------


 

D.            SIMILAR AGREEMENTS

 

United may immediately terminate this Agreement (i) if Contractor or any of its
affiliates is in breach of the terms of Article V (Operating Restrictions) (a
“Section D Default”).

 

E.              NON-COMPLIANCE WITH STANDARDS

 

If Contractor shall refuse, neglect, or fail to perform or observe the
provisions of the United Express Service Standards or Aircraft Ground Handling
Procedures to be performed, observed, and kept with regard to one or more city
pairs under this Agreement, and such refusal, neglect or failure shall continue
for a period of sixty (60) days after United delivers written notice to cure
such default to Contractor thereof (a “Section E Default”) then United may upon
thirty (30) days’ notice to Contractor terminate this Agreement with regard to
the city pairs involved or as to the entire Agreement at United’s discretion.

 

F.              CONSEQUENCES OF TERMINATION

 

Any termination pursuant to one or more of the provisions of this Agreement will
be without additional liability to the party initiating such termination and
will not be construed so as to relieve either party hereto of any debts or
obligations, monetary or otherwise, to the other party that accrued hereunder
prior to the effective date of such termination.  Each party will be entitled to
any and all damages recoverable and remedies under law or in equity against the
other for any breach by the other party of this Agreement, regardless of whether
the non-breaching party elects to terminate this Agreement; provided that the
liquidated damages provided for in Article XVI.G shall constitute full payment
and the exclusive remedy for any damages suffered by United.

 

G.            UNITED’S LIQUIDATED DAMAGES

 

1.               If United terminates this Agreement pursuant to the terms of
this Article XVI, including for Contractor’s breach, then Contractor will pay to
United as liquidated damages, and not as a penalty, the Daily United Damages,
for each day remaining during the period commencing with the date of termination
through the end of the term of this Agreement; provided, however, that if United
secures another carrier to replace Contractor in the city pairs served by
Contractor under this Agreement as a United Express Carrier at any of the
affected stations, or if United determines that United could replace Contractor
without increasing its damages in these city pairs, then the liquidated damages
will be adjusted as follows.

 

a.               ****

 

iv.           “Contractor’s Average Daily Fees” means the average amount of fees
paid by United to Contractor pursuant to Article VIII.A under this Agreement per
day over the twelve (12) month period immediately preceding the date of
termination or Contractor’s breach, whichever occurs earlier.

 

41

--------------------------------------------------------------------------------


 

 

v.              “Replacement Carrier’s Average Daily Fees” means the total
average of the daily fees paid to another carrier, if any, and expenses incurred
by United to replace Contractor’s United Express Services.

 

2.               If this Agreement is terminated in a manner such that United
shall have the right to damages under this Article XVI.G, United shall, in good
faith and in a commercially reasonable manner, secure another carrier to replace
Contractor and take such other reasonable actions so as to mitigate the damages
owed to United hereunder.

 

3.               The inclusion of this Article XVI.G is not intended to modify,
waive or restrict Contractor’s rights to exercise any and all remedies available
at law or in equity for United’s breach of this Agreement.

 

4.               The provisions of this Article XVI.G shall not be applicable to
a termination of this Agreement by United pursuant to Article XVI.C as a result
of Contractor’s failure to meet the conditions referenced in Article XVI.C.1;
provided, that the exclusion of the applicability of Article XVI.G to
Article XVI.C.1 shall not be deemed to be a waiver of any right which United may
have for remedies at law or in equity.

 

H.            RESTRICTED ACTIONS

 

Contractor shall not take, nor agree to take, any of the following actions
without United’s prior written consent: (a) dispose of any of United’s assets,
or (b) enter into any agreements with third parties which create liens, claims
or encumbrances on any of United’s assets.  To the extent that Contractor
engages in, invests in or otherwise is responsible (financially or otherwise)
for any business, activity or operation other than Contractor’s United Express
Services, and unless otherwise expressly agreed in writing with United,
Contractor will ensure that the costs and expenses associated with or allocable
to such other businesses, activities or operations are not charged to or
recovered from United in any way.

 

I.                 CALL OPTION

 

1.               United will have the option to assume Contractor’s ownership or
leasehold interest, as the case may be, in certain aircraft as more fully
described in Article XVI.I.2 (the “Call Option”) in any one or more of the
following circumstances:

 

a.               If Contractor wrongfully terminates this Agreement, (in which
event United will also be entitled to Liquidated Damages as provided in
Article XVI.G); or

 

b.              If United terminates this Agreement for Contractor’s breach of
this Agreement for any one or more of the following reasons (in which event
United will also be entitled to Liquidated Damages as provided in Article XVI.G)

 

i.                  Contractor’s operating performance falls below the following
three levels for six consecutive months:

 

****

 

c.               If (i) Contractor’s credit rating falls to a rating of Caa2 (or
lower) by Moody’s or a rating of CCC (or lower) by Standard & Poors (or any
equivalent rating by either rating agency or its

 

42

--------------------------------------------------------------------------------


 

successors or assigns), or (ii) during such period of time that Contractor is
not rated by either Moody’s or Standard & Poors (or their respective successors
or assigns), if Contractor’s tangible net worth falls below $0 (Zero Dollars). 
Under this circumstance, United will also have the obligation to lease or
sublease such aircraft to Contractor for use by Contractor only in the United
Express program, provided that subject to the limitation to be used only in
United Express Service, any such sublease from United shall be at substantially
the same terms as the lease assumed by United and any such lease by United of
Contractor-owned aircraft shall be on terms substantially no less favorable to
Contractor than terms in any one existing lease (specified by Contractor) of
Contractor for same type of aircraft.  In no event shall Contractor be deprived
of possession of such aircraft, during the period the Call Option is exercised
and implemented pursuant to this Article XVI.I.1.c. if Contractor removes any
one or more aircraft from the United Express program, without United’s prior
written consent, United will have a Call Option on those aircraft.

 

2.               The Call Option shall be governed and limited by the following:

 

a.               The Call Option shall apply to all (but not less than all,
subject to Article XVI.I.1.d above) regional jet aircraft operated by Contractor
as United Express pursuant to the terms of this Agreement at the time of the
event or events described in Article XVI.I.1 above.

 

b.              United shall deliver a notice of its election to exercise the
Call Option within 45 days following the date of notice of termination of this
Agreement or the date of the event in Article XVI.H.1.c or d above.

 

c.               Within fourteen days following its receipt of a notice by
United of its election to exercise the Call Option, Contractor shall provide
United with:  (i) copies of documentation relating to interests to be assumed by
United or retired at United’s expense as a result of the assignment of the
aircraft; (ii) lease rates and other financial information relevant to the
assignment; and (iii) the identity of and contact information for all parties
with an interest in said aircraft.

 

d.              Contractor will require that certain provisions be contained in
all future mortgage, financing, or lease contracts between Contractor and
regional jet creditors or lessors.  These provisions will (i) acknowledge
United’s right to call such regional jets as provided in this Agreement and (ii)
require that the creditor or lessor agree to allow Contractor to assign
Contractor’s mortgage or lease agreement to United (or, at United’s election, a
United affiliate or United Express Carrier subject to United providing any
necessary credit support acceptable to such creditor or lessor), provided that
United (or its designee, if United exercises its election) has a credit rating
of B2 (or higher) by Moody’s or a credit rating of B (or higher) by Standard &
Poors (or any equivalent rating by either rating agency or its successors or
assigns), and that Contractor’s creditor or lessor will accept United or such
designee as the party to such agreement in lieu of Contractor.  In the event
that Contractor is unable to obtain these provisions, then Contractor and United
agree to seek a mutually acceptable way to satisfy the provision of this
paragraph d.  If the Call Option is exercised, United will be responsible for
obtaining all consents from lessors, lenders, trustees, or other parties with an
interest in an aircraft, and for the cost of same.  Upon its receipt of notice
of exercise of the Call Option by United, Contractor will reasonably cooperate
with United in its efforts to secure said consents.

 

e.               Subject to receipt of any required consents from lessors
required because the provision in the immediately preceding paragraph d have not
been obtained, Contractor agrees to grant United a security interest in all
future mortgaged regional jets (subject to the Call Option) and any leasehold
interest in any future regional jets (subject to the Call Option) to perfect its
Call Option.  United

 

43

--------------------------------------------------------------------------------


 

acknowledges that its security interest will be subordinated to, and will agree
to subordinate to, any “senior creditor.” As used herein, “senior creditor”
means any person with an interest in the aircraft that is a lessor, any person
lending funds to such lessor, any lender providing funds to Contractor to
acquire the aircraft, any successor or assignee of any such person or their
interest, any person refinancing any such interest, and any person holding a
lien given priority under applicable law.

 

f.                 In the case of aircraft leased to Contractor by parties not
affiliated with Contractor, Contractor shall be entitled to a full release by
creditors and lessors of Contractor and its affiliates from all further
liabilities and obligations under said documents other than obligations relating
to periods prior to the date of assignment to United and United will indemnify
Contractor against all liabilities arising from and after such assignment.  Such
release shall include termination of all guarantees and return of all applicable
deposits, letters of credit, or other collateral, but such release shall not
include (and instead Contractor shall assign to the extent assignable to United
without further compensation, and if not assignable, Contractor shall subrogate
its rights regarding any such deposits or reserves held by or subject to the
security interest of third parties to United or otherwise put United in the same
position as if such rights were assignable) any deposits or reserves held by or
subject to the security interest of third parties related to the maintenance or
operation of the aircraft (including the airframe, any engine, any landing gear,
or other component or part).  United shall assume all obligations of Contractor
with respect to such lease documentation as of the date of assignment and
adjustments shall be made between the parties for advance or arrears payment of
rent.  Such adjustment shall be the difference between:  (x) the cash amount of
rent actually paid under the lease during its entire term as of the time of the
assignment, and (y) the total rent due during the entire term of the lease times
the percentage of the number of days since the beginning of the lease to the
total number of days in the entire term of the lease. In the event that
Contractor is unable to obtain a release, then Contractor and United agree that
Contractor shall be indemnified by United against all liabilities arising from
and after such assignment in the same manner contemplated above.

 

g.              In the case of aircraft owned by Contractor or its affiliates,
if United elects to exercise its Call Option, the aircraft shall be sold to
United or its designee within 120 days following the date Contractor provides
notice to United of the aircraft related information and delivery condition, and
on the basis of the value which would be obtained in an arm’s-length transaction
between an informed and willing buyer (other than a lessee currently in
possession) under no compulsion to buy or lease and an informed and willing
seller under no compulsion to sell.  The purchase price shall be the fair market
value of the aircraft (but in no event less than the debt secured by such
aircraft), which the parties will in good faith negotiate.  For the purposes of
this section, the aircraft shall be valued in their “as is” condition, with no
assumption of half-life or minimum condition.  If the parties have not mutually
agreed what the fair market value of the aircraft is within 30 days, then the
valuation shall be determined by an appraisal mutually agreed to by two
recognized independent aircraft appraisers, one of whom shall be chosen by
United, and one by Contractor.  If the two appraisers cannot agree on the
valuation within 30 days of being chosen, then each shall render its own
appraisal and shall by mutual consent choose another appraiser within five days
after the end of such 30-day period.  If, within such five-day period, such two
appraisers fail to appoint a third appraiser, then either Contractor or United,
on behalf of both, may apply to the American Arbitration Association (or any
successor organization thereto) in Chicago, Illinois for the appointment of a
third appraiser.  With the appointment of the third appraiser by AAA or the
parties agreement to a mutually agreed third appraiser the parties shall submit
the matter of the value of the aircraft to binding arbitration before such third
appraiser (the “Arbitrator”), in accordance with the commercial arbitration
rules of the American Arbitration Association (the “AAA”).  The AAA shall
appoint the Arbitrator.  The Arbitrator shall be authorized to set such rules
regarding hearings, briefing,

 

44

--------------------------------------------------------------------------------


 

discovery, evidence, witnesses and other matters as the Arbitrator deems to be
necessary in order for Contractor and United to conclude the arbitration
proceeding and the Arbitrator to render a decision (the “Decision”) within 30
days after Contractor’s or United’s submission to arbitration.  The Decision
shall be in writing.  As soon as the Arbitrator has delivered his Decision and
his appraisal, that appraisal shall be compared with the appraisals given by the
other two appraisers.  If the determination of one appraiser is more disparate
from the average of all three determinations than each of the other two
determinations, then the determination of such appraiser shall be excluded, the
remaining two determinations shall be averaged and such average shall be final
and binding upon the parties hereto.  If no determination is more disparate from
the average of all three determinations than each of the other determinations,
then such average shall be final and binding upon the parties thereto.

 

h.              Aircraft shall be delivered to United in “as is” condition,
except that all aircraft will be airworthy.

 

i.                  If market conditions exist such that Contractor’s financial
advisors certify in good faith that mortgages, financings, or lease financings
cannot be arranged without incurring materially higher costs or rates as a
result of the requirements of this Article XVI.I.2, then United and Contractor
will, at United’s choice, either negotiate provisions of Article XVI.I.2 to
permit Contractor to arrange such financings on terms without incurring
materially higher costs or United will make Contractor whole on such higher
costs.

 

j.                  For each aircraft that United acquires pursuant to the Call
Option, United will purchase from the Contractor and take delivery of a
proportional share of Contractor’s spare engines, rotable and expendable spare
parts, and tools, owned by Contractor to support the operation of the aircraft
type.  The aggregate proportional share of Contractor’s spare engines, spare
parts and tools shall be determined as the number of aircraft acquired by United
as a percentage of the Contractor’s fleet, by aircraft type.  Spare parts, spare
engines and tools will be purchased by United at their fair market value in
their as is condition using the same valuation assumptions and the same
arbitration procedures as set forth in paragraph (g) above.

 

XVII.                   ASSIGNMENT, MERGER AND ACQUISITION

 

A.            ASSIGNMENT

 

This Agreement may be terminated by either United or Contractor (the “First
Party”) if the other party assigns this Agreement or any of its rights, duties
or obligations under this Agreement (except an assignment of the right to money
to be received hereunder and except to any affiliate of Contractor) without the
prior written consent of the First Party.  In the event that this Agreement is
assigned in violation of this Article, without such consent having been given in
writing, the First Party will have the right to terminate this Agreement
immediately by telegraphic or written notice to the other party; provided,
however, that a corporate reorganization that does not result in a material
change in the ultimate ownership of Contractor from the ownership that existed
prior to such transaction will not be considered an assignment as long as all of
the entities succeeding to any of the assets or liabilities of Contractor prior
to such corporate reorganization agree to be bound by this Agreement.

 

B.            MERGER

 

If Contractor merges with, or if control of Contractor is acquired by, another
air carrier, or a corporation directly or indirectly owning or controlling or
directly or indirectly owned or controlled by

 

45

--------------------------------------------------------------------------------


 

another air carrier (a “Holding Company”), or a corporation directly or
indirectly owned or controlled by any such Holding Company, United will have the
option to terminate this Agreement without liability to Contractor.

 

C.            ACQUISITION

 

1.               For purposes of this Article XVII.C, “Qualifying Transactions”
means any (a) merger of Contractor with another company, (b) sale, transfer or
lease by Contractor of substantially all its assets, rights or powers (other
than in the ordinary course of business), or (c) issuance or sale by Contractor
of its own stock representing 10% or more of Contractor’s outstanding stock
(other than the issuance or sale of stock in Contractor in a registered public
offering under the Securities Act of 1933, as amended); provided, however, that
a corporate reorganization that does not result in a material change in the
ultimate ownership of Contractor from the ownership that existed prior to such
transaction will not be considered a “Qualifying Transaction” as long as all of
the entities succeeding to any of the assets or liabilities of Contractor prior
to such corporate reorganization agree to be bound by this Agreement

 

2.               Contractor agrees that if it desires or decides to enter into a
Qualifying Transaction, then, prior to taking any such action or entering into
discussions with a third party on such subject matter, Contractor will (a) give
United written notice of its intention (the “Notice”), (b) negotiate in good
faith with United to determine terms and conditions on which Contractor and
United could complete such Qualifying Transaction and (c) grant United or any
United affiliated entity the right of first refusal regarding such proposed
Qualifying Transaction.  If United and Contractor are unable to agree on terms
and conditions for the proposed Qualifying Transaction, then within thirty (30)
days after United’s receipt of the Notice, Contractor will give United at least
fifteen (15) days’ prior written notice of its intention to terminate
negotiations with United and enter into negotiations with third parties;
provided, however, that any resulting agreement with any such third party will
be subject to Article XVII.C.3.

 

3.               Contractor agrees that promptly after receipt of any offer by
any third party to enter into an agreement for the consummation of a Qualifying
Transaction and prior to Contractor’s acceptance thereof, Contractor will notify
United of such event.  United or any United affiliated entity will have a right
of first refusal with respect to any such Qualifying Transaction.  If prior to
the termination of this Agreement, any third party enters into an agreement
providing for the consummation of a Qualifying Transaction, Contractor will give
United written notice of such third-party agreement, including as part of such
notice a copy of the third-party agreement.  Any such third-party agreement will
provide that it will not be effective until a date forty-five (45) days
subsequent to the receipt by United of written notice thereof and that it will
be null and void and of no effect whatsoever if, during such forty-five (45) day
period, United or any United affiliated entity elects to enter into a Qualifying
Transaction upon substantially the same or equivalent terms as are contained in
such third-party agreement; provided that if United is unable to match such
third-party agreement due to United’s inability to provide the specific types of
consideration (e.g., stock, rights or assets) to be delivered by such third
party thereunder, Contractor agrees to negotiate in good faith in order to
determine, within such 45-day period, an amount and type of consideration with
an equivalent after-tax economic value to Contractor or its affiliates which
could be paid or delivered to Contractor or its affiliates in lieu of such
specific consideration.  Contractor agrees that any and all information provided
to any third party in connection with a proposed Qualifying Transaction will be
provided to United concurrent with the transfer of such information to such
third party.

 

4.               Article XVII.2 and Article XVII.C.3 will not apply to any
proposed sale or disposition by Contractor of its aircraft or assets that:  (a)
have become worn out or obsolete or are no longer used and

 

46

--------------------------------------------------------------------------------


 

useful in Contractor’s day-to-day business; provided, however, that such sale or
disposition does not impair or negatively affect Contractor’s ability to
complete scheduled service on a day to day basis under this Agreement; or (b)
are being replaced with other assets of a similar type which are at least of
equal quality and utility to Contractor in carrying on its day to day business
and meeting its obligation under this Agreement.

 

XVIII.               CHANGE OF LAW

 

Notwithstanding anything herein to the contrary, if there is any change in the
statutes governing the economic regulation of air transportation, or in the
applicable rules, regulations or orders or interpretation of any such rule,
regulation or order of the DOT or other department of the government having
jurisdiction over air transportation, which change or changes materially affect
the rights or obligations of either party hereto under the terms of this
Agreement, then the parties hereto will consult, no later than thirty (30) days
after any of the occurrences described herein, in order to determine what, if
any, changes to this Agreement are necessary or appropriate, including but not
limited to the early termination of this Agreement.  If the parties hereto are
unable to agree whether any change or changes to this Agreement are necessary
and proper, or as to the terms of such changes, or whether this Agreement should
be terminated in light of the occurrences described above, and such failure to
reach agreement continues for a period of thirty (30) days following the
commencement of the consultations provided for by this Article XVIII, then this
Agreement may be terminated by either party immediately upon providing the other
party thirty (30) days’ prior written notice of such termination.  Any such
termination will be without additional obligation or liability to both parties
except that such termination will not relieve either party of any debt or
obligation, monetary or otherwise, accruing hereunder prior to the effective
date of termination.

 

XIX.                       TAXES, PERMITS AND LICENSES

 

A.            TRANSACTION TAXES

 

Contractor agrees to indemnify and hold United harmless from any and all
penalties or interest arising out of any real and personal property, sales and
use, occupational, gross receipts, value added, income, franchise and any other
taxes, customs, duties, excise taxes, fees, charges or assessments, of any
nature whatsoever imposed by any federal, state, local or foreign government or
taxing authority upon Contractor or United with respect to Contractor’s
performance of this Agreement, or to Contractor’s operations, or the equipment
contained therein or services provided thereby, or the revenues derived
therefrom (except for penalties or interests arising out of any tax upon or
measured by United’s revenues, net income or any franchise tax). If a claim is
made against United for any penalties or interest referred to above, United will
promptly notify Contractor and request payment of such claim.  If requested by
Contractor in writing, United will upon receipt of indemnity and evidence that
Contractor has made adequate provision for the payment of such penalties or
interest, reasonably satisfactory to United, contest the validity, applicability
or amount of such penalties or interest, taxes and other charges at Contractor’s
expense.  Contractor shall pay United upon demand for all expenses incurred
(including, without limitation, all costs, expenses, losses, legal and
accountants’ fees, penalties and interest) in making payment, in protesting or
seeking refund of such penalties or interest.

 

B.            PAYROLL TAXES

 

Contractor acknowledges that it is responsible for and will pay to the
appropriate authority, and will indemnify and hold United harmless from, any and
all federal or state payroll taxes, FICA,

 

47

--------------------------------------------------------------------------------


 

unemployment tax, state unemployment compensation contribution, disability
benefit payments, insurance costs and any other assessments or charges which
relate directly or indirectly to the employment by Contractor of Contractor’s
employees.  United acknowledges that it is responsible for and will pay to the
appropriate authority, and will indemnify and hold Contractor harmless from, any
and all federal or state payroll taxes, FICA, unemployment tax, state
unemployment compensation contribution, disability benefit payments, insurance
costs and any other assessments or charges which relate directly or indirectly
to the employment by United of United’s employees.

 

C.            PERMITS AND LICENSES

 

Contractor will comply with all federal, state and local laws, rules and
regulations, will timely obtain and maintain any and all permits, certificates
or licenses necessary for the full and proper conduct of its operations, and
will pay all fees assessed for airport use including but not limited to landing
fees, user airport fees and prorated airport facility fees.  Contractor further
agrees to comply with all mandatory resolutions issued by the Air Transport
Association of America (“ATA”) and all non-binding recommended resolutions of
the ATA, which are adopted by United.

 

XX.                           REVIEW

 

During the term of this Agreement United may, at any time at its discretion,
require a joint review of Contractor’s aircraft and facilities to determine
whether Contractor’s United Express Services are meeting the requirements of
this Agreement. This review is not intended nor shall it be construed to relieve
Contractor of its responsibility to provide a quality and airworthy aircraft
that satisfies all FAA regulations.  In addition, upon request by United, within
thirty (30) days after each calendar quarter United and Contractor will meet to
review Contractor’s United Express Services during the preceding calendar
quarter.

 

XXI.                       JURISDICTION

 

With respect to any lawsuit, action, proceeding or claim relating to this
Agreement or any other agreement between United and Contractor (hereinafter, any
such lawsuit, action, proceeding or claim is referred to as a “Lawsuit”), each
of the parties hereto irrevocably (i) submits to the exclusive jurisdiction of
the courts of the State of Illinois and the United States District Court located
in the City of Chicago, Illinois, and (ii) waives any objection which it may
have at any time to the laying of venue of any Lawsuit brought in any court,
waives any claim that any Lawsuit has been brought in any inconvenient forum,
and further waives the right to object, with respect to any Lawsuit, that such
court does not have jurisdiction over such party.  Nothing in this Agreement
precludes either party hereto from bringing Lawsuits in any other jurisdiction
in order to enforce any judgment obtained in any Lawsuit referred to in the
preceding sentence, nor will the bringing of such enforcement Lawsuit in any one
or more jurisdictions preclude the bringing of any enforcement Lawsuit in any
other jurisdiction.

 

XXII.                   NOTICES

 

Any and all notices, approvals or demands required to be given in writing by the
parties hereto will be sufficient if sent by facsimile, certified mail, postage
prepaid, overnight delivery by a nationally recognized delivery company or hand
delivery, to United, addressed to:

 

United Air Lines, Inc.
1200 E. Algonquin Road

 

48

--------------------------------------------------------------------------------


 

Elk Grove Township, Illinois 60007
Attn:  – Director, United Express
Fax:  847-364-6728

 

and to Contractor, addressed to:

 

SkyWest Airlines
Street Address: 444 S. River Road
City, State: St. George, UT 84790
Attn: VP Planning
Fax:  435-634-3305

 

or to such other addresses in the continental United States as the parties may
specify in writing.

 

XXIII.               APPROVALS AND WAIVERS

 

A.            Whenever this Agreement requires the prior approval or consent of
United, Contractor will make a timely request to United therefore and the
consent will be obtained in writing. United will also consider, in its sole
discretion, other reasonable requests individually submitted in writing by
Contractor for United’s consent to a waiver of any obligation imposed by this
Agreement.

 

B.            United assumes no liability or obligations to Contractor by
providing any waiver, approval, consent or suggestion to Contractor in
connection with this Agreement, or by reason of any neglect, delay or denial of
any request therefore.

 

C.            Except as otherwise provided for in this Agreement, no failure by
either party to execute any power reserved to it by this Agreement, or to insist
upon strict compliance by the other party with any obligation or condition
hereunder, and no custom or practice of the parties at variance with the terms
hereof will constitute a waiver of such party’s right to demand exact compliance
with any of the terms herein.  Waiver by such party of any particular default by
the other party will not affect or impair such party’s rights with respect to
any subsequent default of the same, similar or different nature, nor will any
delay, forbearance or omission of such party to exercise any power or right
arising out of any breach or default by the other party of any of the terms or
provisions hereof will affect or impair such party’s right to exercise the same
or constitute a waiver by such party of any right hereunder or the right to
declare any subsequent breach or default and to terminate this Agreement prior
to the expiration of its term.  Subsequent acceptance by such party of any
payments due to it hereunder will not be deemed to be a waiver by such party of
any preceding breach by the other party of any terms, covenants or conditions of
this Agreement.

 

XXIV.              GOVERNING LAW

 

This Agreement and any dispute arising hereunder, including any action in tort,
will be governed by and construed and enforced in accordance with the internal
laws of the State of Illinois.

 

XXV.                  CUMULATIVE REMEDIES

 

Unless and to the extent as may be otherwise expressly stated in this Agreement,
no right or remedy conferred upon or reserved to Contractor or United by this
Agreement is intended to be, nor shall

 

49

--------------------------------------------------------------------------------


 

be deemed, exclusive of any other right or remedy herein or by law or equity
provided or permitted, but each will be cumulative of every other right or
remedy.

 

XXVI.              FORCE MAJEURE

 

A.            FORCE MAJEURE

 

Neither party shall be liable for delays or failure in performance hereunder
caused by acts of God, acts of terrorism or hostilities, war, strike, labor
dispute, work stoppage, fire, act of government, court order or any other cause,
whether similar or dissimilar, individually or collectively, “Force Majeure”
events beyond the control of Contractor or United.

 

B.            EFFECT ON MARKUP

 

****

 

XXVII.          SEVERABILITY AND CONSTRUCTION

 

A.            Each term or provision of this Agreement will be considered
severable, and if, for any reason, any such term or provision herein is
determined to be invalid and contrary to, or in conflict with, any existing or
future law or regulation by a court or agency having valid jurisdiction, such
will not impair the operation of, or have any other effect upon, other terms or
provisions of this Agreement as may remain otherwise enforceable, and the latter
will continue to be given full force and effect and bind the parties hereto, and
said invalid terms or provisions will be deemed not to be a part of this
Agreement.

 

B.            The captions appearing in this Agreement have been inserted for
convenience only and will not control, define, limit, enlarge or affect the
meaning of this Agreement or any of its provisions.

 

XXVIII.      ACKNOWLEDGMENT

 

A.            Each party expressly disclaims the making of, and acknowledges
that it has not received, any warranty or guarantee, express or implied, as to
the potential volume, profits or success of the business venture contemplated by
this Agreement.

 

B.            Each party acknowledges that it has received, read and understood
this Agreement and the Appendices hereto.

 

XXIX.              CONFIDENTIALITY

 

A.            Except as required by law (including federal or state securities
laws or regulations) or by the rules and regulations of any stock exchange or
association on which securities of either party or any of its affiliates are
traded, or in any proceeding to enforce the provisions of this Agreement, United
and Contractor hereby agree not to publicize or disclose to any third party the
terms or conditions of this Agreement or any of the Related Agreements without
the prior written consent of the other parties thereto.

 

B.            Except as required by law (including federal or state securities
laws or regulations) or by the rules and regulations of any stock exchange or
association on which securities of either party or any of its affiliates are
traded, or in any proceeding to enforce the provisions of this Agreement, United
and Contractor hereby agree not to disclose to any third party any confidential
information or data, both oral

 

50

--------------------------------------------------------------------------------


 

and written, received from the other and designated as such by the other without
the prior written consent of the party providing such confidential information
or data.

 

C.            If either party is served with a subpoena or other process
requiring the production or disclosure of any of the agreements, information or
data described in Article XXVIII.A or Article XXVIII.B, then the party receiving
such subpoena or other process, before complying with such subpoena or other
process, shall immediately notify the other party of same and permit said other
party a reasonable period of time to intervene and contest disclosure or
production.

 

D.            Upon termination of this Agreement, each party must return to the
other any confidential information or data received from the other and
designated as such by the party providing such confidential information or data
which is still in the recipient’s possession or control.

 

XXX.                  RELATED AND THIRD PARTY AGREEMENTS

 

A.            United and Contractor shall enter into agreements listed below in
this Article XXX (the “Related Agreements”). All such Related Agreements will
automatically terminate contemporaneously with the termination of this Agreement
unless termination shall otherwise be effected in accordance with the terms of
such Related Agreements.

 

1.               Reciprocal Interline Agreement/Space Available Employee and
Eligible Travel Agreement (United Contract No. 145808 dated 1 January 2000)

 

2.               United Express Positive Space Travel Agreement (United Contract
No.  XXXXXX)

 

3.               Emergency Response Services Agreement (United Contract No.
137336 dated 13 October 1997)

 

XXXI.              ENTIRE AGREEMENT

 

This Agreement, together with the Related Agreements, including any Appendices,
Attachments and Exhibits attached hereto and thereto, contains the complete,
final and exclusive agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all previous agreements and
understandings, oral and written, with respect to such specific matter and said
Agreement will not be modified, amended or terminated by mutual agreement or in
any manner except by an instrument in writing, executed by the parties hereto.

 

XXXII.          REFERENCES TO TIME PERIODS

 

All references to the term “year” in this Agreement shall mean contract year
unless specifically stated otherwise.  All references to the term “month” in
this Agreement shall mean a full calendar month; provided that if the Effective
Date shall be other than the first day of a calendar month, then the first
“month” of this Agreement shall commence on the Effective Date and end on the
last day of the month in which the Effective Date occurs.  All references to the
term “quarter” in this Agreement shall mean a calendar quarter; provided that
the first “quarter” of this Agreement shall commence on the Effective Date and
terminate on the last day of the calendar quarter in which the Effective Date
occurs.  Calendar quarters shall be January 1 through March 31, April 1 through
June 30, July 1 through September 30, and October 1 through December 31.

 

51

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have by their duly authorized officers
caused this Agreement to be entered into and signed as of the day and year first
above written.

 

52

--------------------------------------------------------------------------------


 

XXXIII.      SIGNATURES

 

 

SKYWEST AIRLINES, INC.

 

UNITED AIR LINES, INC.

 

 

 

By:

 

 

 

By:

 

 

 

 

 

Name: Bradford R. Rich

 

Name: Gregory T. Taylor

 

 

 

Title: Executive Vice President, Chief Financial Officer

 

Title: Senior Vice President - Planning

 

 

 

And Treasurer

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

 

 

And

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name: Eric D. Christensen

 

 

 

 

 

 

 

 

Title: Vice President - Planning

 

 

 

53

--------------------------------------------------------------------------------


 

APPENDIX A

 

UNITED MARKS

 

UNITED EXPRESS

 

Stylized UNITED EXPRESS lettering

 

UNITED EXPRESS colors

 

Stylized letters UA

 

Uniform Design

 

Aircraft exterior and interior color decor

 

Other United Marks approved by United for use by Contractor

 

54

--------------------------------------------------------------------------------


 

APPENDIX B

 

CONTRACT AIRCRAFT FLEET PLAN

 

 

****

 

55

--------------------------------------------------------------------------------


 

APPENDIX C

 

GROUND HANDLING

 

****

 

56

--------------------------------------------------------------------------------


 

APPENDIX D

 

CONTRACTOR SUPPORT SERVICES

 

At all locations not set forth on Appendix C where Contractor operates scheduled
air transportation as a United Express Carrier (i.e., Contractor Locations),
Contractor will provide the following minimum services:

 

(a)          Contractor’s employees shall be fully qualified personnel to handle
Contractor’s operations.

 

(b)         Posting of signage and decor appointment as specified by United.

 

(c)          Adequate check-in areas including passenger waiting room
facilities.

 

(d)         Security facilities, personnel and passenger screening procedures as
are required by applicable orders, rules and regulations of the FAA or other
government agencies and those standards specified by United.

 

(e)          Capability of operating Automation Equipment (Apollo Services) for
the purpose of providing passenger processing and operations in the
configuration and under the procedures specified by United.

 

(f)                                    Baggage handling, delivery and tracing in
accordance with procedures issued by United.

 

57

--------------------------------------------------------------------------------


 

APPENDIX E

 

REIMBURSEMENT CATEGORIES

 

United shall pay Contractor the following Reimbursement Category Unit Rates for
Contractor’s United Express flights operated using the aircraft set forth below:

 

RJ Unit Rates

 

Category

 

Carrier Controlled Costs

 

Unit (Driver)

 

Carrier
Controlled
Costs
(Current)

 

Carrier
Controlled
Cost
(Growth)

 

Carrier
Controlled
Cost
(Growth)

 

Annual
Adjustment
Factor*

CRJ-200s

 

CRJ-200s

 

CRJ-700s

****

 

****

 

****

 

****

 

****

 

****

 

****

 

 

REIMBURSEMENT CATEGORIES

 

TurboProp Unit Rates

 

Category

 

Carrier Controlled Costs

 

Unit (Driver)

 

Controlled
Costs (Current)

 

Annual
Adjustment
Factor*

****

 

****

 

****

 

****

 

****

 

58

--------------------------------------------------------------------------------


 

DEFINITIONS

 

Cost Type:  Non-station Carrier Controlled

 

Costs

 

Includes

 

Does not include

(1) Captains & FO’s

 

Wages, benefits (including health insurance, pensions, 401k, and any other
benefits) and incentives (including profit-sharing and bonuses and any other
incentives) for all paid hours
Hours: Includes hours worked, including hours for reserve employees, overtime,
vacation and sick days
Tenure: Wages should be taken at the tenure of the employees for whom you plan
to charge UAX Assume paybanding for RJ50 and RJ70

 

Management or schedulers for this employee category.  Overhead of any kind
(corporate or otherwise).  Hours do not include those paid for training.

 

 

 

 

 

(2) Flight Attendants

 

Wages, benefits (including health insurance, pensions, 401k, and any other
benefits) and incentives (including profit-sharing and bonuses and any other
incentives) for all paid hours
Hours: Includes hours worked, including hours for reserve employees, overtime,
vacation and sick days
Tenure: Wages should be taken at the tenure of the employees for whom you plan
to charge UAX Assume paybanding for RJ50 and RJ70

 

Management or schedulers for this employee category.  Overhead of any kind
(corporate or otherwise).  Hours do not include those paid for training.

 

 

 

 

 

(3) Training (Recurring & Attrition)

 

Training expense that occurs annually for all types of employees, new planes or
attrition.  Excluding expenses associated with bringing new aircraft into the
system. Includes: Labor payments to those employees being trained (including all
types of charges mentioned in definitions 1 +2).  Trainer time and salary. 
Equipment and facility rental. Training administration costs associated with
recurring training.  Any training materials required.

 

Any one-time training (i.e. for new planes) or training administration
associated with one-time training.

 

 

 

 

 

(4) Maintenance (excluding management & overhead)

 

Maintenance labor for mechanics, parts clerks, etc. including base wages,
benefits and incentives (including premiums for longevity, geography,
certificates/licenses, etc.).  Hours should include vacation and sick days. 
Weighted average tenure should be taken into account.
Also includes: Parts, tools, other personnel expenses, and outsourced
maintenance (components, line, engine, airframe, C&D checks, avionics, APU)
Net of: Warranty reimbursement Carrier must specify if they are charging
out-sourced maintenance at average life or on a cash basis
Tenure: Wages should be taken at the tenure of the employees for whom you plan
to charge UAX

 

Maintenance overhead (including hangar rent) or management.

 

 

 

 

 

(5) RON (Rest over night)

 

Hotel, transportation, and per diem for pilots and FAs

 

 

 

 

 

 

 

(6) Interrupted trip expense

 

 

 

 

 

 

 

 

 

(7) Catering and on-board service

 

Includes all cost associated for providing food (snack and beverage service) for
passengers (into-plane cost)

 

Excludes liquor

 

 

 

 

 

(8) Crew scheduling

 

All personnel, systems and other costs associated with crew scheduling functions

 

 

 

 

 

 

 

(9) Dispatch/flight operations center

 

Flight operations center and all costs associated with it including personnel,
facilities, management and systems

 

 

 

59

--------------------------------------------------------------------------------


 

(10) Corporate overhead

 

HQ: Corporate real estate, labor, employee screening and administration.
Other: Out-sourced services, other depreciation (excluding A/C and GSE
depreciation) and any other overhead costs spread over multiple cost categories
(e.g. memberships, office supplies, employee testing, IT, other repairs and
maintenance, software licensing, parking, safety office, flight standards,
communications, etc.); includes non-plane interest expense if applicable

 

Excludes A/C and GSE depreciation

 

 

 

 

 

(11) Maintenance overhead & management

 

Hangar rent, management, maintenance facilities rent, maintenance scheduling VP
maintenance

 

 

 

 

 

 

 

(12) Pilot admin & mgmt

 

Administration and management

 

Scheduling (included in #8)

 

 

 

 

 

(13) FA admin & mgmt

 

Administration and management

 

Scheduling (included in #8)

 

 

 

 

 

(14) AC ownership

 

Lease, depreciation, other financing expense, related start-up

 

Ownership expense before AC in schedule (included in “AC related start-up”)

 

 

 

 

 

(15) Hull Insurance

 

Straight hull insurance expense

 

Insurance administration

 

 

 

 

 

(16) Uniform cleaning

 

Cleaning expense only

 

Overhead of any kind (corporate or otherwise).

 

 

 

 

 

(17) Spare engines

 

Spare engine ownership expense

 

 

 

 

 

 

 

(18) Domicile set-up

 

Includes pilot moving

 

 

 

 

 

 

 

(19) Training startup (ramp-up)

 

Training expense that occurs due to new planes taken on. Includes: Labor
payments to those employees being trained (calculated as in #1 and 2).  Trainer
time and salary.  Equipment and facility rental. Training administration costs
associated with one-time training.  Any training materials required. Uniforms &
headsets. Pilot navigational charts.

 

 

 

 

 

 

 

(20) Maintenance facilities set-up

 

Will be determined on a case by case basis

 

 

 

 

 

 

 

(21) Markup on current flying

 

Best offer’ markup for all of carrier’s existing flying and stations

 

 

 

Cost Type:  Non-station Pass-through

 

Costs

 

Includes

 

Does not include

(22) Fuel & oil

 

Into-plane cost

 

 

 

 

 

 

 

(23) Landing Fees

 

All landing fees given scheduled stations

 

 

 

 

 

 

 

(24) 3rd party was risk insurance

 

War risk insurance

 

Hull insurance (included above)

 

 

 

 

 

(25) PAX liability

 

Passenger liability insurance

 

 

 

 

 

 

 

(26) Branded station supplies

 

 

 

 

 

 

 

 

 

(27) Aircraft Property Taxes

 

All property taxes for aircraft given states flown and landed

 

 

 

60

--------------------------------------------------------------------------------


 

Cost Type:  Station Carrier Controlled

 

Costs

 

Includes

 

Does not include

(28) Station labor

 

All station employees (above- and below-the-wing) pay including: Wages, benefits
(including health insurance, pensions, 401k, and any other benefits) and
incentives (including profit-sharing and bonuses and any other incentives) for
all paid hours
Hours: Includes hours worked, including hours for reserve employees, overtime,
vacation and sick days
Tenure: Wages should be taken at the tenure of the employees for whom you plan
to charge UAX Assume paybanding for RJ50 and RJ70

 

Management or schedulers for this employee category.  Overhead of any kind
(corporate or otherwise).  Hours do not include those paid for training.

 

 

 

 

 

(29) FBO expense

 

Any station sub-contracted  work excluding maintenance, maintenance cleaning and
including if it’s contracted to another airline

 

Services provided by UA or other carriers (see line 36)

 

 

 

 

 

(30) Security Expense

 

TSA and other station security

 

 

 

 

 

 

 

(31) Other station costs

 

Station repairs, telecom, skycap, wheelchair, janitorial, personnel costs

 

Any labor

 

 

 

 

 

(32) GSE expense

 

GSE rent, lease and/or depreciation. GSE maintenance (labor, parts) and GSE
fuel.

 

 

 

 

 

 

 

(34) Local Management (shift supervisors & mgmt.)

 

Station management and shift supervisors

 

Corporate OH or management

 

 

 

 

 

(35) Local Overhead (office space rent, office supplies, etc.)

 

Other station local overhead (e.g. office supplies, utilities, office space
rent)

 

Corporate OH

 

 

 

 

 

(36) Station handling costs paid to other carriers

 

Any labor service or other services provided by United or other  carriers

 

 

 

Cost Type:  Station Pass-through

 

Costs

 

Includes

 

Does not include

(33) Terminal rent

 

Terminal rent

 

Hangar rent or terminal office rent

 

 

 

 

 

(37) De-icing

 

Glycol expense (onto-plane, if not included in FBO)

 

 

 

61

--------------------------------------------------------------------------------


 

MARKUP TABLE

 

 

 

Current
CRJ-200

 

Growth
CRJ-200

 

Growth
CRJ-700

 

A

 

****

 

****

 

****

 

B

 

****

 

****

 

****

 

C

 

****

 

****

 

****

 

D

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

****

 

 

 

 

 

B

 

****

 

 

 

 

 

C

 

****

 

 

 

 

 

D

 

****

 

 

 

 

 

 

62

--------------------------------------------------------------------------------


 

APPENDIX F

 

INCENTIVE PROGRAM

 

Performance Grade Widths For Annual Operating Goals In Years When United
Mainline Performance In Previous Year Exceeds United Express Best Practice
Performance in Previous Year

 

 

 

Bottom of
A Equals

 

Bottom Of
B*

 

Bottom Of
C

 

Level D

 

Controllable Completion

 

****

 

****

 

****

 

****

 

On-Time Zero

 

****

 

****

 

****

 

****

 

Mishandled Bags

 

****

 

****

 

****

 

****

 

Repurchase Intent

 

****

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

*W, X, Y, Z = Contractor’s Monthly Operating Goal for the Operating Category

 

Performance Grade Widths For Annual Operating Goals Years When United Mainline
Performance In Previous Year Falls Below United Express Best Practice
Performance in Previous Year

 

 

 

Bottom of
A Equals

 

Bottom Of
B*

 

Bottom Of
C

 

Level D

 

Controllable Completion

 

****

 

****

 

****

 

****

 

On-Time Zero

 

****

 

****

 

****

 

****

 

Mishandled Bags

 

****

 

****

 

****

 

****

 

Repurchase Intent

 

****

 

****

 

****

 

****

 

 

--------------------------------------------------------------------------------

*A, B, C, D = Contractor’s Monthly Operating Goal for the Operating Category

 

63

--------------------------------------------------------------------------------


 

INCENTIVE PROGRAM

 

Schedule 1:

 Example for Current CRJ-200 Flying

 

 

 

Markup Points By Performance Level

 

Metric
Weight

 

Performance Metric

 

A

 

B

 

C

 

D

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Controllable Flight Completion

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ontime Zero

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mishandled Bags

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repurchase Intent

 

****

 

****

 

****

 

****

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64

--------------------------------------------------------------------------------


 

APPENDIX G

 

LIABILITY INSURANCE

 

Issued by:

 

Date of Issue:

 

THIS IS TO CERTIFY TO: UNITED AIR LINES, INC.

 

that Insurers are providing 100% of the following Aircraft Hull & Liability
Insurances:

 

NAME INSURED:

 

 

 

 

 

PERIOD OF INSURANCE:

 

 

 

 

 

INSURERS:

 

 

 

 

 

POLICY NUMBER:

 

 

 

 

 

GEOGRAPHICAL LIMITS:

 

Worldwide Hull War limited to Western Hemisphere with commercial insurance;
territorial limitations not defined in FAA policy.

 

 

 

AIRCRAFT INSURED:

 

All aircraft owned or operated by the Named Insured.

 

 

 

DESCRIPTION OF COVERAGE:

 

Comprehensive Airline Liability Insurance, Contractual Liability, including
Aircraft Liability, Passenger Liability, War Risk should the FAA stop carrying
it, including both Passengers and Other Third Parties, Cargo Liability and
Comprehensive General Liability, including Hangarkeepers, Excess Automobile,
Host Liquor Liability, Personal Injury, and Products Liability/Completed
Operations coverage.  All Risk Physical Damage Hull Coverage.

 

 

 

LIMIT OF LIABILITY

 

Combined Single Limits to be specified consistent with Article XI1. Aircraft
Hull All Risk per the Agreed Value, or up to **** per added aircraft.

 

SPECIAL PROVISIONS:

The insurers agree that coverage under this policy, by formal endorsement or
otherwise, is extended to insure all relevant terms and conditions of the United
Express Agreement, subject to the policy terms, conditions, limitations and
exclusions, between Contractor and United concerning Contractor’s Aircraft,
(hereinafter referred to as “Agreement”), including, inter alia:

 

1.               The Insurers accept and insure the Indemnity and Hold Harmless
provisions of the Agreement, subject to the policy terms, conditions,
limitations and exclusions.

 

65

--------------------------------------------------------------------------------


 

2.               United, its affiliates, and their respective directors,
officers, employees, agents and indemnities are named as additional insureds to
the extent of the liability assumed by Contractor under the Agreement, subject
to the policy terms, conditions, limitations and exclusions.

 

3.               The Insurers agree that United shall not be liable for, nor
have any obligation to pay any premium due hereunder, and Insurers further agree
that they shall not offset or counter-claim any unpaid premium against the
interest of United.

 

4.               The Insurers agree that all provisions of this insurance,
except for the limits of liability, shall operate in the same manner as if there
were a separate policy issued to each Insured.

 

5.               The Insurers agree that this insurance shall be primary
insurance without any right of contribution from any other insurance which is
carried by United.

 

6.               The Insurers agree to waive their rights of subrogation against
United, its officers, directors, employees and indemnities, to the extent the
Contractor has waived and released its rights under the Agreement.

 

7.               The Insurers agree that as respects the interest of United, its
directors, officers, employees and indemnities, this insurance shall not be
invalidated by any action or inaction of the Contractor, its officers, directors
or employees, and shall insure United, its directors, officers, employees and
indemnities regardless of any breach or violation of any warranties,
declarations, conditions or exclusions contained in the policy by the
Contractor, its officers, directors or employees.

 

8.               In the event of cancellation for any reason whatever or if any
change of a restrictive nature is made affecting the insurance certified
hereunder, or if this insurance is allowed to lapse due to non-payment of
premium, such cancellation, change or lapse shall not be effective as to United,
its directors, officers, employees and indemnities for at least thirty (30) days
(ten (10) days in the case of non-payment of premiums, seven (7) days notice of
cancellation with respect to war risk) after written notice by registered mail
of such cancellation, change or lapse shall have been mailed to United.

 

9.               With respect to claims or causes of action in favor of United
or its directors, officers, agents or employees, they shall not be considered as
additional insured thereunder.

 

Dated:

 

 

 

 

Authorized Representative:

 

 

 

66

--------------------------------------------------------------------------------


 

APPENDIX H

 

SAFETY STANDARDS FOR UNITED AIRLINES AND UNITED EXPRESS CARRIERS

 

We have developed common safety standards to evaluate and effectively manage
safety. We will commit to:

 

Contractor represents and warrants that it is in compliance with the U.S.
Department of Defense (DoD) Quality and Safety Requirements (and any other
applicable governmental quality or safety requirement) and continues to comply
with all applicable Federal Aviation Regulations (F.A.R.). Contractor further
warrants that it shall maintain compliance with these requirements for the term
of this Agreement. Any failure to maintain such compliance shall immediately be
brought to United’s attention together with the corrective actions taken by
Contractor or a correction action plan. Any non-compliance with any safety
requirements or corrective action plans shall be grounds for partial or complete
suspension or termination by United, without further liability, of this
Agreement or any of the terms or conditions of this Agreement; but, with
reservation of all other rights and remedies available to United.  Additional
safety reviews and audits may be required at United’s discretion and Contractor
shall cooperate with all such reviews and audits.

 

In addition, Contractor agrees to the following:

 

•                  Mutual support of one another in implementing these standards
by sharing safety data, information and expertise.

 

•                  Quality maintenance and operations training programs

 

•                  A carrier internal evaluation program to monitor key safety
issues, including maintenance practices, required inspection items, technical
document control, dangerous goods handling, training records and qualifications
for all personnel.

 

•                  Quality programs to manage outsourcing of services.

 

•                  A formalized maintenance quality assurance program.

 

•                  Implementation of a program to rectify FAA inspection
findings.

 

•                  Presence of a voluntary disclosure program.

 

•                  Formal process to routinely bring safety and compliance
issues to the attention of carrier’s senior management.

 

•                  Anonymous safety hazard reporting system.

 

•                  A Senior Management policy statement supporting open safety
reporting by employees.

 

•                  Director of Safety, reporting to the highest levels of
management, overseeing the carrier’s safety programs.

 

•                  Process for managing required corrective actions from FAA and
internal audit program as well as employee disclosure.

 

•                  Ongoing flight safety education/feedback program.

 

•                  Ground safety program in airport operating areas.

 

•                  Incident investigation process that includes accountability,
recommendations and actions taken.

 

•                  Establishment and maintenance of emergency response
procedures and manual.

 

•                  Participation in UAL/industry safety information exchange
forum.

 

67

--------------------------------------------------------------------------------


 

APPENDIX I

 

UNITED EXPRESS SERVICE STANDARDS

 

These Service Standards are meant to provide an overview for United Express
carriers of the service expectations established by United Airlines for the
day-to-day delivery of United’s product. This document is not intended to be an
all inclusive manual of regulations, but to instead serve as a simple, helpful
source of information.  The Service Standards outlined herein may change from
time to time, subject to the needs of the operation and our product delivery.
Any changes to these standards are at the sole discretion of United Airlines and
are not subject to contractual negotiations.  Provided, however, the parties
have agreed to specific performance goals in this Agreement and nothing shall be
altered or changed that otherwise affects the economics of the Agreement.

 

It is the responsibility of each United Express carrier to maintain an adequate
number of employees at each location and support group or department and to
operate in a safe and reliable manner, which serves the customer at the levels
of service outlined by these Service Standards.

 

CUSTOMER SERVICE

 

Uniforms: United Express employees are required to wear the United designated
uniform for Customer Service personnel. There is to be no deviation from this
uniform and it is to be worn at all times while on duty. Employees in uniform,
on or off duty are not allowed to drink intoxicating beverages, give the
appearance of being intoxicated or visit any establishment whose primary purpose
is to dispense liquor (e.g. bars, saloons, cocktail lounges, liquor stores).
“Uniform” refers to any uniform apparel bearing the United brand or insignia, or
which can be in any way identified with United Airlines or United Express.
Because the actions and appearance of employees influence, to a considerable
extent, the public’s opinion of the United brand, uniformed employees must be
mindful of this and conduct themselves accordingly.  For complete information on
the uniform and accessory items, review the Customer Service Uniform Appearance
Guidelines.

 

Training: Each United Express carrier is responsible to train all Customer
Service Representative (CSR) employees, including employees of another carrier
who may be contracted to perform these duties, using the same training modules
and computer assisted training provided by United Airlines. This training will
include, but is not limited to, all functional aspects for customer handling at
the ticket counter, gate, or baggage service.

 

•                  United Airlines will provide the necessary “Train the
Trainer” support, but it is the responsibility of each United Express carrier to
maintain trainer proficiency, knowledge and skill level.

•                  Each new hire CSR, or newly assigned CSR, must receive formal
United Express customer service training as soon as possible, but not later than
30 days after the date of employment or date of assignment. In either case,
training must be specific to the employee’s job function and task assignment. An
employee may not work in an area in which he or she has not been properly
trained.

•                  Each CSR must maintain proficiency in product knowledge,
delivery and skill level.

•                  Each United Express carrier may add to the United training
curriculum to meet its individual carrier needs, but it may not delete any
portion of the United designated curriculum without written approval by United
Airlines.

•                  All CSRs must complete TL17/17 lessons each week within 7
days of issuance.

 

68

--------------------------------------------------------------------------------


 

Service Delivery: In the most basic interaction with the customer, United’s
service standards encompass the foundation of service, which is: 1) Greet the
customer. 2) Use the customer’s name. 3) Listen to the customers and respond to
their needs. 4) Give direction to the next step. 5) Acknowledge the customer’s
importance to United and thank them for flying United Express.

 

Goals:

****

 

Service Tools:  Customer Problem Resolution, or CPR, was created as a means to
provide customer service employees with the ability to resolve customer problems
on the spot, as they occur. CPR may include certificates for a free drink, a
credit of Mileage Plus miles to a customer’s Mileage Plus account, or a Travel
Certificate to be used towards the purchase of future airline tickets. Other
tools may also include accommodation vouchers for hotels, cab/bus, or meals. It
is the responsibility of the United Express carrier to use and manage these
tools within United Airlines guidelines. The United Express carrier is
accountable for the safeguarding and appropriate use of these very important
customer tools.  The Express carriers are responsible for cost associated with
any accommodation vouchers written as a result of Contractor’s failure to
complete a flight within 3 hours of scheduled completion time as a result of
mechanical issues or crew delays.

 

Flight Close Out:  All flights must be closed out in Apollo/ACI immediately
after departure.  This includes making the appropriate PB, PFS and PD entries. 
All passenger counts, including revenue and non-revenue passengers, denied
boardings, as well as an accounting of any bags held off due to weight/space
restrictions, should be noted in the open comments field of the flight close out
message. Flight close out must be completed within 10 minutes of flight
departure.

 

Flight Information (FLIFO):  All flights must be updated with OUT/OFF/ON/IN
times within ten (10) minutes of actual occurrence to ensure accurate
information to customers and to employees making operational decisions.  ETAs
and ETDs must also be entered within ten (10) minutes of the scheduled
departure/arrival, and at every 10 minute interval thereafter for ongoing or
rolling delayed flights.

 

Customer Service Supplies:  Each carrier must maintain an adequate amount of
Customer Service supplies to conduct its day-to-day business operation. Each
United Express carrier will use United Airlines designated supplies and vendors
and is responsible for the purchase of those supplies, except where United
handles that carrier.

 

RAMP SERVICE

 

Uniforms: United Express employees are required to wear the United designated
uniform for Ramp Service personnel. There is to be no deviation from this
uniform and it is to be worn at all times while on duty. Employees in uniform,
on or off duty are not allowed to drink intoxicating beverages, give the
appearance of being intoxicated or visit any establishment whose primary purpose
is to dispense liquor (e.g. bars, saloons, cocktail lounges, liquor stores).
“Uniform” refers to any uniform apparel bearing the United brand or insignia, or
which can be in any way identified with United Airlines or United Express.
Because the actions and appearance of employees influence, to a considerable
extent, the public’s opinion of the United brand, uniformed employees must be
mindful of this and conduct themselves accordingly.

 

•                  In a line station, employees may combine pieces of the
customer service uniform with pieces of the ramp uniform as long as the shirt or
blouse is either the customer service shirt or blouse, or the ramp knit shirt.

•                  In a hub station, ramp personal must wear combinations of the
United ramp uniform only.

 

69

--------------------------------------------------------------------------------


 

For a review of the Ramp Service uniform, review the Ramp Service Uniform Guide.

 

Training:  It is the responsibility of each United Express carrier to train its
Ramp Service employees, including employees of another carrier who may be
contracted to perform these duties. This training will include, but is not
limited to, load planning, baggage handling, ramp safety and security, ramp
driving, aircraft familiarization, aircraft servicing, receipt and dispatch of
aircraft, baggage make-up, baggage transfer, claim area delivery, baggage
scanning, live animal handling, dangerous goods and aircraft de-icing.

 

•                  Each new hire, or newly assigned Ramp Service employee, must
receive formalized training as soon as possible, but not later than 30 days
after his or her date of employment or date of assignment.

•                  Each Ramp Service employee must maintain product and delivery
proficiency, knowledge and skill level.

 

Baggage Transfer: In a Hub or connecting station, each United Express carrier is
responsible for the transfer of all baggage/mail/cargo to United and other
airlines.  Transferred bags are delivered as follows:

 

•                  Carry-on (security checked) bags placed in the pit/hold, are
to be removed and delivered to the customers immediately at planeside.

•                  ‘City Bags’ are to be delivered directly to the baggage claim
area.

•                  ‘Hot Bags’, whose window of time is determined on a local
level by United Airlines, are to be delivered to the connecting flight at the
gate. The gate drop point is to be determined locally by United.

•                  ‘Cold Bags’, bags outside the Hot Bag window, are to be
delivered to the designated sorter belt or transfer point.

•                  ‘Interline Bags’ are to be delivered to the designated
interline drop point.

 

Goals:

 

•                  Claim Area Baggage Delivery: ****

•                  Scanning: ****

•                  MBTA ****

•                  Message or meter to downline station with the transfer bag
loading placements referred to as XBUE (Express Baggage loading message): ****

•                  Baggage Loading Audits:****

 

Ground Handling: United Express carriers are responsible for obtaining all
applicable federal, state, and local regulatory approvals for conducting
business at each location from which they operate.  In addition, carriers will
ensure their ground handling procedures will satisfy all federal, state, and
local regulations. Each carrier will provide United with a copy of its station
and ground handling procedures.

 

From time to time, it may become necessary for United to ground handle United
Express, or on very limited occasions for United Express carriers to ground
handle United.. It is the responsibility of the operating carrier to train the
ground handling carrier in all aspects of the required work to be performed.
Such work may include, but is not limited to:

 

70

--------------------------------------------------------------------------------


 

•                  Receipt and dispatch of aircraft, ramp safety, ramp driving,
aircraft differences, aircraft servicing (potable water and lavatory), aircraft
cleaning, towing, baggage handling, baggage loading and transferring, live
animal handling, deicing, weight and balance, and dangerous goods.

 

Required training may be done one-on-one, group, or train-the-trainer. In the
case of train-the-trainer, it is then the responsibility of the ground-handling
carrier to train other additional personnel. The ground handling carrier will
ensure that proper training records are initiated, retained and current.

 

The ground-handling carrier will ensure that all required licenses and logs are
maintained and retained as necessary.

 

Each carrier is responsible for acquiring its required licenses.

 

The ground handling carrier will cooperate with any required governmental or
corporate inspection or audit, and will promptly correct any deficiencies found.

 

The operating carrier is responsible for managing all performance related
criteria. However, the ground handling carrier will make every “best faith”
effort to ensure that all performance requirements are met.

 

The ground handling carrier agrees to keep the operating carrier informed of any
deficiencies, irregularities and breach of procedures or problems of any type
that may negatively impact the operating carrier or its operating certificate.

 

The ground handling carrier will immediately advise the operating carrier of any
material change in space, parking location, manpower, or any other shortcoming
that may impact either carrier’s operation or costs.

 

The ground handling carrier will use its own ground equipment wherever possible.
However, if additional equipment is needed or specialized equipment for a
particular aircraft type or task is needed, it is the responsibility of the
operating carrier to provide said equipment at no cost to the ground handler.
Any incremental increase in cost associated with ground handling another carrier
will be borne by the operating carrier.

 

IN FLIGHT

 

Uniforms: United Express Flight Attendants are required to wear the professional
uniform designated for flight attendants by United. There is to be no deviation
from this uniform and it is to be worn at all times while on duty. Employees in
uniform, on or off duty are not allowed to drink intoxicating beverages, give
the appearance of being intoxicated or visit any establishment whose primary
purpose is to dispense liquor (e.g. bars, saloons, cocktail lounges, liquor
stores). “Uniform” refers to any uniform apparel bearing the United brand or
insignia, or which can be in any way identified with United Airlines or United
Express. Because the actions and appearance of employees influence, to a
considerable extent, the public’s opinion of the United brand, uniformed
employees must be mindful of this and conduct themselves accordingly. For
complete information on the uniform and accessory items, review the Customer
Service Uniform Appearance Guidelines.

 

Training:  It is the responsibility of each United Express carrier to train its
own Flight Attendants in accordance with its FAA-certified program.

 

71

--------------------------------------------------------------------------------


 

In Flight Service:

 

•                  Wherever possible, snack and beverage items should be
consistent with the products served by United Airlines.  United acknowledges
that Contractor has priced its rates for inflight service on soda and
peanut-like snacks.

•                  Each United Express aircraft will be supplied by United with
an adequate supply of Hemispheres and SkyMall Magazines. Hemisphere magazine,
SkyMall magazine, and Contractor’s inflight magazine are the only magazines
authorized in the seat pockets. Exceptions must be approved in writing by
United.  United reserves to request SkyMall to be removed from Contractor’s
United Express flights at any time.

•                  In all on board announcements, it is appropriate to announce
the United Express carrier’s name, but the name “United Express” must be
included. For example, “On behalf of SkyWest Airlines, we would like to thank
you for flying United Express today”.

•                  While a contracted carrier provides basic announcements,
United may request that United Express make promotional announcements on behalf
of United from time to time. Such requests will be honored and executed by the
United Express carrier.

 

OPERATIONAL GOALS

 

There are four (4) primary operational Goals that each United Express carrier is
expected to achieve: On-time-zero; Completion (less Weather/ATC/UA Requested
Cancellations); MBTA, and Repurchase Intent. These goals are set at the
beginning of each calendar year and may be adjusted year over year. In addition,
other target goals may be added to help improve the operation, such as: STAR,
Arrival: 14, Block Time, etc. It is expected that each carrier will use
commercially reasonable, but diligent, efforts to achieve these goals, whether
contractual or otherwise. Such goals may be changed or added to, as operational
needs demand.

 

•                  Controllable Completion: The Controllable flight completion
goal shall be defined as to exclude all cancellations due to weather, ATC
restrictions, acts or omissions caused by United or its employees or agents,
cancellations resulting from emergency airworthiness directives, and requests
made by United to cancel flights to free up ATC slots.

•                  On Time Zero: The On Time Zero goal is the carriers system
wide On Time Performance.

•                  Mishandled Baggage-MBTA: (See above definition)

 

Repurchase Intent (RPI) – Marketrak:   United Airlines receives feedback from
our customers through the “Marketrak” survey program on their satisfaction in
flying United Express flights. Each United Express carrier must participate
fully in this program.  Ratings for RPI are not compared between carriers. Each
carrier’s individual rating is compared to its own historical performance.

 

•                  Repurchase Intent (RPI):  RPI is based upon customer response
to their intent to repurchase or use again United Express services as reflected
in the Marketrak survey

 

MISCELLANEOUS

 

ACARS:  Each United Express carrier is to use an ACARS system on all United
Express flights for the purpose of providing timely and accurate Flight
Information (FLIFO).

 

Signage:  It is the responsibility of each United Express carrier to provide
appropriate and adequate brand signage, which is designated and approved by
United Airlines.  Brand name(s) to be used on signage is as follows:

 

72

--------------------------------------------------------------------------------


 

•                  United Handled City: All signage will reflect the United
Airlines brand. United Express signs may be used at the departure gate for
United Express flights at the discretion of United.

•                  Shared United/United Express Handled City: All signage at the
ticket counter will reflect the United Airlines brand. Signage at the United
Express handled gate(s) will reflect the United Express brand. Signage on the
approach to the airport and on the curb to the airport terminal will primarily
reflect United Airlines, but may, if appropriate, reflect United Express as
well.

•                  United Express Handled City: All signage will reflect the
United Express brand.

 

It is the responsibility of the United Express carrier to ensure that all
federally mandated signage is in place in accordance with regulations.

 

Small Package Dispatch (SPD):  United Express carriers will participate in
United’s SPD program, accepting SPD shipments at the ticket counter up to 30
minutes prior to the departure of each flight and returning SPD shipments to the
designated delivery point within 30 minutes of the arrival of each flight.

 

U.S. Mail:  United Express carriers will participate with United in the
transportation of U.S. Mail in accordance with applicable guidelines. Each
United Express carrier will work with United in obtaining USPS Air System
Contracts for United designated market.

 

Station Operations Center (SOC) – Hub Locations: Each United Express carrier
will provide adequate staffing in the United Airlines SOC of each designated hub
city. Such Staffing will be provided during all normal hours of operation.

 

73

--------------------------------------------------------------------------------


 


APPENDIX J


 

GROUND STATION HANDLING RATES

 

 

****

 

74

--------------------------------------------------------------------------------


 

APPENDIX K

 

OFFICER POSITION’S ENTITLED TO POSITIVE SPACE LEISURE TRAVEL ON
CONTRACTOR’S UNITED EXPRESS FLIGHTS

 

Jerry C. Atkin
CEO and President

 

Bradford R. Rich
Executive Vice President, CFO and Treasurer

 

Ron B. Reber
Executive Vice President and COO

 

75

--------------------------------------------------------------------------------


 

APPENDIX L

 

POINT TO POINT CITY PAIRS

 

City Pair

 

Daily Roundtrips

 

Aircraft *

 

 

 

 

 

FAT - ONT

 

4

 

EMB120

 

 

 

 

 

LAS - FAT

 

4

 

EMB120

 

 

 

 

 

LAS - PSP

 

3

 

EMB120

 

 

 

 

 

LAX - SGU

 

1

 

EMB120

 

 

 

 

 

SAN - BUR

 

6

 

EMB120

 

 

 

 

 

SAN - SBA

 

3

 

EMB120

 

 

 

 

 

SBA - SJC

 

5

 

EMB120

 

--------------------------------------------------------------------------------

*                                         Contractor’s regional jet aircraft are
not included in these operations.

 

76

--------------------------------------------------------------------------------


 

APPENDIX M

 

PROGRAM FEES

 

 

Program Fees payable by Contractor pursuant to Article VIII.B.1 for Contractor’s
United Express flights operated in the city pair markets set forth on Appendix L
are as follows:

 

 

Travel Date

 

Program Fee

 

Annual Adjustment

 

 

 

 

 

 

 

****

 

****

 

****

 

 

77

--------------------------------------------------------------------------------